Exhibit 10.1

 

EXECUTION COPY        

 

CREDIT AGREEMENT

 

among

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

as the Borrower,

 

SUNOCO LOGISTICS PARTNERS L.P.

as a Guarantor

 

CITIBANK, N.A.,

as Administrative Agent, and

as a Lender and L/C Issuer,

 

BARCLAYS BANK PLC,

as a Lender and L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

$250,000,000

 

SENIOR CREDIT FACILITY

 

BARCLAYS BANK PLC,

Syndication Agent,

 

KEYBANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

Co-Documentation Agents,

 

CITIGROUP GLOBAL MARKETS INC.,

and

BARCLAYS CAPITAL,

Joint Lead Arrangers and Bookrunners

 

Dated as of November 22, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

        1.01

  

Defined Terms.

   1

        1.02

  

Other Interpretive Provisions.

   20

        1.03

  

Accounting Terms.

   20

        1.04

  

Rounding.

   21

        1.05

  

References to Agreements and Laws.

   21

ARTICLE II. THE COMMITMENTS AND BORROWINGS

   21

        2.01

  

Loans.

   21

        2.02

  

Letters of Credit.

   21

        2.03

  

Borrowings, Conversions and Continuations of Loans.

   27

        2.04

  

Prepayments.

   28

        2.05

  

Reduction or Termination of Commitments.

   30

        2.06

  

Repayment of Loans.

   30

        2.07

  

Interest.

   30

        2.08

  

Fees.

   31

        2.09

  

Computation of Interest and Fees.

   32

        2.10

  

Evidence of Debt.

   32

        2.11

  

Payments Generally.

   32

        2.12

  

Sharing of Payments.

   34

        2.13

  

Increase in Aggregate Committed Sum.

   35

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   35

        3.01

  

Taxes.

   35

        3.02

  

Illegality.

   36

        3.03

  

Inability to Determine Rates.

   36

        3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans.

   37

        3.05

  

Funding Losses.

   37

        3.06

  

Matters Applicable to all Requests for Compensation.

   38

        3.07

  

Survival.

   38

ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS

   38

        4.01

  

Conditions to Credit Extension.

   38

        4.02

  

Conditions to all Loans and L/C Credit Extensions.

   40

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   40

        5.01

  

Existence; Qualification and Power; Compliance with Laws.

   40

        5.02

  

Authorization; No Contravention.

   41

        5.03

  

Governmental Authorization.

   41

        5.04

  

Binding Effect.

   41

        5.05

  

Financial Statements; No Material Adverse Effect

   41

        5.06

  

Litigation.

   41

        5.07

  

Ownership of Property; Liens.

   42

        5.08

  

Environmental Compliance.

   42

        5.09

  

Insurance.

   42

        5.10

  

Taxes.

   42

 

i



--------------------------------------------------------------------------------

        5.11

  

ERISA Compliance.

   42

        5.12

  

Subsidiaries and other Investments.

   43

        5.13

  

Margin Regulations; Investment Company Act; Public Utility Holding Company Act;
Use of Proceeds.

   43

        5.14

  

Disclosure.

   43

        5.15

  

Labor Matters.

   43

        5.16

  

Compliance with Laws.

   44

        5.17

  

Third Party Approvals.

   44

        5.18

  

Solvency.

   44

ARTICLE VI. AFFIRMATIVE COVENANTS

   44

        6.01

  

Financial Statements.

   44

        6.02

  

Certificates; Other Information.

   45

        6.03

  

Notices.

   45

        6.04

  

Payment of Obligations.

   46

        6.05

  

Preservation of Existence, Etc.

   46

        6.06

  

Maintenance of Assets and Business.

   46

        6.07

  

Maintenance of Insurance.

   46

        6.08

  

Compliance with Laws

   46

        6.09

  

Books and Records

   46

        6.10

  

Inspection Rights

   46

        6.11

  

Compliance with ERISA

   47

        6.12

  

Use of Proceeds

   47

        6.13

  

Guaranties; JV Holding Subsidiaries.

   47

        6.14

  

Material Agreements

   47

        6.15

  

Clean Down Period.

   47

        6.16

  

Maintenance of Separateness.

   48

ARTICLE VII. NEGATIVE COVENANTS

   48

        7.01

  

Liens

   48

        7.02

  

Investments.

   49

        7.03

  

Hedging Agreements

   51

        7.04

  

Indebtedness of Subsidiaries.

   51

        7.05

  

Fundamental Changes.

   51

        7.06

  

Dispositions

   51

        7.07

  

Restricted Payments; Distributions and Redemptions; Payments on Excluded
Affiliate Debt.

   52

        7.08

  

ERISA.

   52

        7.09

  

Nature of Business; Capital Expenditures

   53

        7.10

  

Transactions with Affiliates.

   53

        7.11

  

Burdensome Agreements.

   53

        7.12

  

Use of Proceeds

   53

        7.13

  

Material Agreements

   53

        7.14

  

Financial Covenants

   53

        7.15

  

JV Holding Subsidiaries

   54

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   54

        8.01

  

Events of Default.

   54

        8.02

  

Remedies Upon Event of Default.

   56

 

ii



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

   57

        9.01

  

Appointment and Authorization of Administrative Agent

   57

        9.02

  

Delegation of Duties.

   58

        9.03

  

Liability of Administrative Agent

   58

        9.04

  

Reliance by Administrative Agent.

   58

        9.05

  

Notice of Default

   59

        9.06

  

Credit Decision; Disclosure of Information by Administrative Agent.

   59

        9.07

  

Indemnification of Administrative Agent.

   59

        9.08

  

Administrative Agent in its Individual Capacity

   60

        9.09

  

Successor Administrative Agent.

   60

        9.10

  

Other Agents; Lead Managers.

   60

ARTICLE X. MISCELLANEOUS

   61

        10.01

  

Amendments, Etc.

   61

        10.02

  

Notices and Other Communications; Facsimile Copies

   62

        10.03

  

No Waiver; Cumulative Remedies

   63

        10.04

  

Attorney Costs; Expenses and Taxes.

   64

        10.05

  

Indemnification.

   64

        10.06

  

Payments Set Aside

   65

        10.07

  

Successors and Assigns

   65

        10.08

  

Confidentiality.

   68

        10.09

  

Set-off

   68

        10.10

  

Interest Rate Limitation

   69

        10.11

  

Counterparts.

   69

        10.12

  

Integration; Electronic Execution of Assignments

   69

        10.13

  

Survival of Representations and Warranties.

   70

        10.14

  

Severability.

   70

        10.15

  

Foreign Lenders.

   70

        10.16

  

Governing Law.

   70

        10.17

  

Waiver of Right to Trial by Jury, Etc

   71

        10.18

  

USA PATRIOT Act Notice.

   71

        10.19

  

Termination of Existing Credit Agreement

   72

        10.20

  

ENTIRE AGREEMENT

   72

SIGNATURES

   S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

   

        1.01

 

Existing Letters of Credit

        2.01

 

Commitments

        5.12

 

Subsidiaries and other Equity Investments

        7.01

 

Existing Liens

        10.02

 

Addresses for Notices to Borrower, Guarantors and Administrative Agent

 

EXHIBITS

       

Form of:

        A-1

 

        Borrowing Notice

        A-2

 

        Conversion/Continuation Notice

        B

 

        Note

        C

 

        Compliance Certificate pursuant to Section 6.02(a)

        D

 

        Assignment and Assumption

        E-1

 

        Subsidiary Guaranty

        E-2

 

        Guaranty (MLP)

        F-1, F-2 and F-3

 

        Opinions of Counsel

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 22, 2004,
among SUNOCO LOGISTICS PARTNERS OPERATIONS L.P., a Delaware limited partnership
(the “Borrower”), SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited partnership
(the “MLP”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and CITIBANK, N.A., as Administrative
Agent and L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility
with a letter of credit sub-facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by a
Company of all or substantially all of the assets of a Person or of any business
or division of a Person; (b) the acquisition by a Company of more than 50% of
any class of Voting Stock (or similar ownership interests) of any Person; or (c)
a merger, consolidation, amalgamation, or other combination by a Company with
another Person if a Company is the surviving entity, provided that, (i) in any
merger involving the Borrower, the Borrower must be the surviving entity; and
(ii) in any merger involving a Wholly-Owned Subsidiary and another Subsidiary, a
Wholly-Owned Subsidiary shall be the survivor.

 

Acquisition Period means the period beginning with the payment of the purchase
price for a Specified Acquisition (the “Acquisition Closing Date”) and ending on
the earlier of (a) 270 days after the commencement of such period or (b) the
date on which the Borrower is in compliance with Section 7.14(b)(ii); provided
that during any Acquisition Period, no additional Acquisition Period shall
commence, nor shall such Acquisition Period be extended, by any subsequent
Specified Acquisition until the current Acquisition Period shall have terminated
and Borrower shall be in compliance with Section 7.14(b)(ii). As used above,
“Specified Acquisition” means a Permitted Acquisition or an Investment in a
Permitted Joint Venture (a) for which the aggregate purchase price, when added
to the aggregate purchase price for other Permitted Acquisitions and Investments
in Permitted Joint Ventures closed during the twelve (12) calendar month period
ending on the Acquisition Closing Date of such Permitted Acquisition or
Investment, exceeds $50,000,000, and (b) which is designated by the Borrower (by
written notice to the Administrative Agent) as a “Specified Acquisition”, such
designation to be made at any time within 270 days after the Acquisition Closing
Date of such Permitted Acquisition or Investment.

 

Administrative Agent means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

1



--------------------------------------------------------------------------------

Administrative Details Form means the Administrative Details Form furnished by a
Lender to the Administrative Agent in connection with this Agreement.

 

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

Agent/Arranger Fee Letter has the meaning specified in Section 2.08(d).

 

Agent-Related Persons means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Citibank in its capacity as the Administrative Agent, Citigroup Global Markets
Inc.), and the officers, directors, employees, agents and attorneys-in-fact of
such Persons and Affiliates.

 

Aggregate Commitments has the meaning set forth in the definition of
“Commitment.”

 

Aggregate Committed Sum means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders (as the same may have been
reduced, increased or canceled as provided in the Loan Documents).

 

Agreement means this Credit Agreement.

 

Applicable Rate means the following percentages per annum (stated in terms of
basis points) set forth in the table below, on any date of determination, with
respect to the Type of Borrowing or facility fee that corresponds to the Pricing
Level, as determined based upon the Borrower’s Debt Rating.

 

Pricing
Level

--------------------------------------------------------------------------------

  

Debt Rating

--------------------------------------------------------------------------------

   Facility
Fee


--------------------------------------------------------------------------------

   Applicable Rate for
Eurodollar Rate Loans
and Letters of Credit


--------------------------------------------------------------------------------

   Applicable
Rate for
Base Rate
Loans


--------------------------------------------------------------------------------

   Utilization
Fee


--------------------------------------------------------------------------------

1

  

³BBB+/Baa1

   12.5    37.5    0    12.5

2

  

BBB/Baa2

   15.0    47.5    0    12.5

3

  

BBB-/Baa3

   17.5    70.0    0    12.5

4

  

£BB+/Ba1 or unrated

   25.0    100.0    0    12.5

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(d) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

Asset Acquisition has the meaning set forth in Section 7.14(c)(i).

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

Attorney Costs means and includes all reasonable fees and reasonable
disbursements of any law firm or other external counsel and the reasonable
allocated cost of internal legal services and all disbursements of internal
counsel.

 

Attributable Indebtedness means, on any date, in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.

 

Attributable Principal means, on any date, in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

 

Audited Financial Statement means the audited consolidated balance sheet of the
MLP and its Subsidiaries for the fiscal year ended December 31, 2003 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the MLP and its Subsidiaries, including
the notes thereto.

 

Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.

 

Barclays means Barclays Bank PLC.

 

Base Rate means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate.” Such rate is a rate set by Citibank based upon various factors including
Citibank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

Base Rate Loan means a Loan that bears interest based on the Base Rate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Borrower has the meaning set forth in the introductory paragraph hereto.

 

Borrower Affiliate means each Subsidiary of the Borrower, the General Partner,
the MLP, the general partner of the MLP, each Guarantor, and their respective
Subsidiaries.

 

Borrower Operating Agreements means the following: (a) Borrower’s and its
Subsidiaries’ Organization Documents, (b) the Omnibus Agreement, (c) the
Contribution Agreement, (d) the Throughput Agreement, (e) the Interrefinery
Lease Agreement, (f) the Treasury Services Agreement, and (g) the Intellectual
Property Agreement.

 

3



--------------------------------------------------------------------------------

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Loans as the same Type,
pursuant to Section 2.03(a), which, if in writing, shall be substantially in the
form of Exhibit A-1 or A-2, as applicable.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
applicable offshore Dollar interbank market.

 

Canadian Subsidiary means a Subsidiary of the Borrower organized under the laws
of Canada or a Canadian province.

 

Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.

 

Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP.

 

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash and deposit account balances held
pursuant to documentation satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings.

 

Change of Control means (a) the failure of Sunoco to own, directly or
indirectly, 51% of the general partner interests in the MLP, (b) the failure of
the MLP to own, free of all Liens, directly or indirectly, 100% of the general
partner interests in the Borrower, (c) the failure of Sunoco to control the
management of both the MLP and the Borrower, or (d) the failure of the MLP to
own, free of all Liens, all of the limited partner interests in the Borrower.

 

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the L/C Issuer (or,
for purposes of Section 3.04(b), by any lending office of such Lender or by such
Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

Citibank means Citibank, N.A.

 

Clean Down Period has the meaning set forth in Section 6.15.

 

Closing Date means the date upon which all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 (or, in the case
of Sections 4.01(b) and (c), waived by the Person entitled to receive the
applicable payment).

 

Code means the Internal Revenue Code of 1986.

 

4



--------------------------------------------------------------------------------

Commitment means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, and to purchase participations in L/C
Obligations pursuant to Section 2.02, in an aggregate principal amount at any
one time outstanding not to exceed its Committed Sum, in each case as such
amount may be reduced or adjusted from time to time in accordance with this
Agreement (collectively, the “Aggregate Commitments”).

 

Committed Sum means for any Lender, at any date of determination occurring prior
to the Maturity Date, the amount stated beside such Lender’s name on the
most-recently amended Schedule 2.01 to this Agreement (which amount is subject
to increase, reduction, or cancellation in accordance with the Loan Documents).

 

Company and Companies means, on any date of determination thereof, the MLP, the
Borrower and each of their respective Subsidiaries.

 

Compensation Period has the meaning set forth in Section 2.11(e)(ii).

 

Compliance Certificate means a certificate substantially in the form of Exhibit
C.

 

Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income,
(b) Consolidated Interest Charges, (c) the amount of taxes, based on or measured
by income, used or included in the determination of such Consolidated Net
Income, and (d) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income.

 

Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the MLP and its Subsidiaries in
connection with Indebtedness (including capitalized interest) other than
Excluded Affiliate Debt, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the MLP and its
Subsidiaries with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP.

 

Consolidated Net Income means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, the net income or net loss of the MLP and its
Subsidiaries from continuing operations, provided that there shall be excluded
from such net income (to the extent otherwise included therein): (a) the income
(or loss) of any entity other than a Subsidiary in which the MLP or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the MLP or such Subsidiary in the form of cash
dividends or similar cash distributions; (b) net extraordinary gains and losses
(other than, in the case of losses, losses resulting from charges against net
income to establish or increase reserves for potential environmental liabilities
and reserves for exposure under rate cases), and (c) any gains or losses
attributable to non-cash write-ups or write-downs of assets.

 

Consolidated Total Debt means, as of any date of determination, for the MLP and
its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Obligations hereunder), (b) Capital
Leases, and (c) without duplication, all Guaranty Obligations with respect to
Indebtedness of the type specified in subsections (a) and (b) above.

 

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

5



--------------------------------------------------------------------------------

Contribution Agreement means the Contribution, Conveyance and Assumption
Agreement dated as of February 8, 2002 among Sunoco Partners LLC, the MLP, the
Borrower, and certain Affiliates of Sunoco.

 

Credit Extension means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

Crude Oil Purchase Agreements means Crude Oil Purchase Agreements between Sunoco
Partners Marketing & Terminals and Sunoco R&M, entered into from time to time.

 

Customary Coverage means insurance coverage in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Subsidiaries operate.

 

Debt Rating of the Borrower means, as of any date of determination, the rating
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply, unless there is a split in Debt Ratings
of more than one level, in which case the level that is one level lower than the
higher Debt Rating shall apply.

 

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

Disposition or Dispose means the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

Distribution Loan means a Loan which is made for the purpose of paying a
Quarterly Distribution.

 

Documentation Agent-Related Person means each of KeyBank National Association,
Suntrust Bank, and Wachovia Bank, National Association, together with their
respective Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact.

 

Dollar and $ means lawful money of the United States of America.

 

EDGAR means the Electronic Data Gathering and Retrieval System of the United
States Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; and (c) any
other Person (other than a natural Person) approved by the Administrative Agent,
the L/C Issuers and, unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Water Pollution Control Act, as amended by the Clean Water Act (33
U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the National Environmental Policy Act of 1969 (42
U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Rivers
and Harbors Act (33 U.S.C. § 401 et seq.), the Safe Drinking Water Act (42
U.S.C. § 201 and § 300f et seq.), the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid
Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as
any of the foregoing may have been and may be amended or supplemented from time
to time, and any analogous enacted or adopted Law, or (d) the Release or
threatened Release of Hazardous Substances.

 

ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).

 

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

 

Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page (such page currently being page
3750) of the Telerate screen (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

7



--------------------------------------------------------------------------------

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

 

Eurodollar Rate Loan means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

Event of Default means any of the events or circumstances specified in Article
VIII.

 

Evergreen Letter of Credit has the meaning specified in Section 2.02(b)(iii).

 

Excluded Affiliate Debt means Indebtedness that is included in the definition of
Consolidated Total Debt, owed by the Borrower or a Subsidiary of the Borrower to
a Sunoco, Inc. Affiliate in an amount not to exceed $75,000,000 that (a)
requires no payment of principal at any time prior to the date that is six (6)
months after the Maturity Date, (b) requires no payment of interest during the
existence of a Default or Event of Default under this Agreement, (c) contains
terms no less favorable to the Borrower and its Subsidiaries than could be
obtained on an arm’s length basis from third parties, and (d) is subordinated to
the full payment of the Obligations pursuant to a subordination agreement
satisfactory to the Required Lenders.

 

Existing Credit Agreement means the Credit Agreement dated as of February 1,
2002 among the Borrower, the Guarantor, Bank of America, N.A. as Administrative
Agent and L/C Issuer, and the lenders therein named, as amended by the First
Amendment and Second Amendment thereto.

 

Existing Letters of Credit means the letters of credit, if any, issued pursuant
to the Existing Credit Agreement and described on Schedule 1.01.

 

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Citibank on such day on such transactions as determined
by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

Foreign Lender has the meaning specified in Section 10.15.

 

Foreign Subsidiary of any Person means a Subsidiary of such Person that is
organized or incorporated under the Laws of a jurisdiction other than a
jurisdiction of the United States.

 

GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

General Partner means Sunoco Logistics Partners GP LLC, a Delaware limited
liability company, the general partner of the Borrower.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Granting Lender has the meaning specified in Section 10.07(i).

 

Guarantors means any Person, including the MLP and every Subsidiary of Borrower
(other than (a) a JV Holding Subsidiary to the extent provided in Section
6.13(b), and (b) a Canadian Subsidiary), which undertakes to be liable for all
or any part of the Obligations by execution of a Guaranty, or otherwise.

 

Guaranty means a Guaranty now or hereafter made by any Guarantor in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit E-1 or Exhibit E-2, as may be amended from time to time.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person

 

9



--------------------------------------------------------------------------------

securing any Indebtedness or other payment obligation of any other Person,
whether or not such Indebtedness or other payment obligation is assumed by such
Person; provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such guarantying
Person may be liable pursuant to the terms of the instrument embodying such
Guaranty Obligation, unless the outstanding amount of such primary obligation
and the maximum amount for which such guarantying Person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.

 

Hazardous Substance means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated, under any
Environmental Law, including without limitation any hazardous substance within
the meaning of Section 101(14) of CERCLA, and (b) petroleum, oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other
refined petroleum hydrocarbons.

 

Honor Date has the meaning set forth in Section 2.02(c)(i).

 

Incremental EBITDA of an entity means the EBITDA of such entity for the most
recent four fiscal quarters. For this purpose:

 

EBITDA means an amount equal to the sum of (a) Net Income, (b) Interest Charges,
(c) the amount of taxes, based on or measured by income, used or included in the
determination of such Net Income, and (d) the amount of depreciation and
amortization expense deducted in determining such Net Income.

 

Interest Charges means the sum of (a) all interest, premium payments, fees,
charges and related expenses in connection with Indebtedness (including
capitalized interest), in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP.

 

Net Income for a Person means the net income or net loss from continuing
operations, provided that there shall be excluded from such net income (to the
extent otherwise included therein): (a) the income (or loss) of any entity other
than a Subsidiary in which such Person has an ownership interest, except to the
extent that any such income has been actually received by such Person in the
form of cash dividends or similar cash distributions; (b) net extraordinary
gains and losses (other than, in the case of losses, losses resulting from
charges against net income to establish or increase reserves for potential
environmental liabilities and reserves for exposure under rate cases), and (c)
any gains or losses attributable to non-cash write-ups or write-downs of assets.

 

Increase Effective Date has the meaning set forth in Section 2.13(b).

 

Indebtedness means, as to any Person at a particular time, all of the following:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

10



--------------------------------------------------------------------------------

(b) the face amount of all letters of credit (including standby and commercial),
banker’s acceptances, Bank Guaranties, surety bonds, and similar instruments
issued for the account of such Person, and, without duplication, all drafts
drawn and unpaid thereunder;

 

(c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 60 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(d) Capital Leases; and

 

(e) all Guaranty Obligations of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

Indemnified Liabilities has the meaning set forth in Section 10.05.

 

Independent Insurers means sound and reputable insurance companies not
Affiliates of the Borrower.

 

Indemnitees has the meaning set forth in Section 10.05.

 

Intellectual Property Agreement means the Intellectual Property and Trademark
License Agreement dated as of February 8, 2002, among the Borrower, Sunoco,
Sunoco R&M, the MLP and certain other Affiliates of Sunoco.

 

Interest Coverage Ratio means, as of any date of determination, the ratio of (a)
Consolidated EBITDA for the period of the four prior fiscal quarters ending on
such date to Consolidated Interest Charges during such period.

 

Interest Payment Date means, (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

 

Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Notice; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

11



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

 

Interrefinery Lease Agreement means the Interrefinery Lease Agreement between
Sunoco Pipeline L.P. and Sunoco R&M dated as of February 8, 2002.

 

Investment means, as to any Person, any acquisition or investment by such
Person, whether directly or through a Subsidiary of such Person, by means of (a)
the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, guaranty of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

Investment Grade Rating means ratings of BBB- and Baa3 or better by S&P and
Moody’s, respectively, of long-term non-enhanced senior unsecured debt.

 

IRS means the United States Internal Revenue Service.

 

JV Holding Subsidiary means PUT, LLC, a Delaware limited liability company and
Sunoco West Texas Gulf Pipe Line LLC, a Delaware limited liability company.

 

Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.

 

L/C Advance means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

L/C Issuer means each of Citibank and Barclays in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

L/C Issuer Commitment means (a) with respect to each of Citibank and Barclays,
$37,500,000, and (b) with respect to any Lender which agrees to be an L/C Issuer
after the Closing Date, the aggregate face amount of Letters of Credit that such
L/C Issuer has agreed in writing to issue as of the date such Lender became a
L/C Issuer.

 

12



--------------------------------------------------------------------------------

L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

Lender has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.

 

Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Details Form, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

 

Letter of Credit means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.

 

Letter of Credit Application means an application and agreement for the issuance
or amendment of a letter of credit in the form from time to time in use by the
L/C Issuer.

 

Letter of Credit Expiration Date means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

Leverage Ratio means, for the MLP and its Subsidiaries on a consolidated basis,
the ratio of (a) (i) Consolidated Total Debt as of the determination date minus
(ii) Excluded Affiliate Debt as of such date to (b) (i) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date, or if such date is
not the last day of a fiscal quarter, ending on the last day of the fiscal
quarter most recently ended.

 

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person, (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

 

Loan means an extension of credit by a Lender to the Borrower pursuant to
Section 2.01.

 

Loan Documents means this Agreement, each Note, the Agent/Arranger Fee Letter,
each Borrowing Notice, each Compliance Certificate, and the Guaranties.

 

Loan Parties means, collectively, the Borrower and each Guarantor.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole or of the MLP and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower, the MLP, or any other Loan Party, collectively to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower,
against the MLP, or against the Loan Parties, collectively, of any Loan
Documents.

 

13



--------------------------------------------------------------------------------

Material Agreement means (a) each Borrower Operating Agreement, and (b) any
other contract material to the business of the Borrower and its Subsidiaries,
taken as a whole.

 

Maturity Date means (a) the Stated Maturity Date, or (b) such earlier effective
date of any other termination, cancellation, or acceleration of all Commitments
under this Agreement.

 

Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.

 

MLP has the meaning set forth in the introductory paragraph hereto.

 

Moody’s means Moody’s Investors Service, Inc.

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

 

Net Cash Proceeds means with respect to any Disposition, cash (including any
cash received by way of deferred payment pursuant to a promissory note or
otherwise, as and when received) received by the Borrower or any of its
Subsidiaries in connection with and as consideration therefor, on or after the
date of consummation of such transaction, after (a) deduction of Taxes payable
in connection with or as a result of such transaction, (b) payment of all usual
and customary brokerage commissions and all other reasonable fees and expenses
related to such transaction (including, without limitation, reasonable
attorneys’ fees and closing costs incurred in connection with such transaction),
(c) deduction of appropriate amounts required to be reserved (in accordance with
GAAP) for post-closing adjustments by the Borrower or any of its Subsidiaries in
connection with such transaction, against any liabilities retained by the
Borrower or any of its Subsidiaries after such transaction, which liabilities
are associated with the asset or assets being sold, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, and (d) deduction for the amount
of any Indebtedness (other than the Obligations or Indebtedness owed to the
Borrower or any of its Subsidiaries) secured by the respective asset or assets
being sold, which Indebtedness is repaid as a result of such transaction;
provided, however, in the case of Taxes that are deductible under clause (a)
preceding or post-closing adjustments under clause (c) preceding, but which
Taxes or post-closing adjustments have not actually been paid or are not yet
payable, the Borrower or any of its Subsidiaries selling such assets may deduct
from the cash proceeds an amount (the “Reserved Amount”) equal to the amount
reserved in accordance with GAAP as a reasonable estimate for such Taxes or
post-closing adjustments, so long as, at the time such Taxes or post-closing
adjustments are actually paid, the amount, if any, by which the Reserved Amount
exceeds the Taxes or post-closing adjustments actually paid shall constitute
additional “Net Cash Proceeds” of such Disposition.

 

Nonrenewal Notice Date has the meaning specified in Section 2.02(b)(iii).

 

Notes means promissory notes of the Borrower, substantially in the form of
Exhibit B hereto, evidencing the obligation of Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by

 

14



--------------------------------------------------------------------------------

assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest that accrues after the commencement by
or against any Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding; provided that, all references to
the “Obligations” in each Guaranty and in Sections 2.11(c) and 10.09 of this
Agreement shall, in addition to the foregoing, also include all present and
future indebtedness, liabilities, and obligations (and all renewals and
extensions thereof or any part thereof) now or hereafter owed to any Lender or
any Affiliate of a Lender arising from or pursuant to any Swap Contract entered
into by the Borrower or any of its Subsidiaries.

 

Omnibus Agreement means the Omnibus Agreement dated as of February 8, 2002,
among the MLP, General Partner, the Borrower, Sunoco, Sunoco (R&M) and certain
other Affiliates of Sunoco.

 

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

 

Other Taxes has the meaning specified in Section 3.01(b).

 

Outstanding Amount means on any date, (i) with respect to Loans, the aggregate
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments occurring on such date; and (ii) with respect to any L/C
Obligations, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

Participant has the meaning specified in Section 10.07(d).

 

Partnership Agreement (Borrower) means the Amended and Restated Agreement of
Limited Partnership of Sunoco Logistics Partners Operations L.P., dated as of
February 8, 2002.

 

Partnership Agreement (MLP) means the Second Amended and Restated Agreement of
Limited Partnership of the MLP, dated as of July 20, 2004.

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

Permitted Acquisition means an Acquisition by the Borrower or a Subsidiary of
the Borrower, so long as the following requirements have been satisfied:

 

(i) Such Acquisition shall not result in the Borrower’s ownership of a Foreign
Subsidiary other than a Canadian Subsidiary;

 

15



--------------------------------------------------------------------------------

(ii) At the time of the closing of the Acquisition, the Borrower shall deliver
to the Administrative Agent (A) a certificate of a Responsible Officer of
Borrower certifying that as of the closing of the Acquisition, no Default or
Event of Default (including a Default pursuant to Section 7.09) shall exist or
occur as a result thereof and after giving effect thereto, and (B) a copy of the
purchase agreement governing such Acquisition;

 

(iii) At the time of closing of the Acquisition, the Borrower shall deliver to
the Administrative Agent a certificate, demonstrating pro forma compliance with
Sections 7.01(i), 7.04(e) and (f), and 7.14, as of the closing of the
Acquisition after giving effect thereto and after giving effect to any
Indebtedness (including Obligations) incurred in connection therewith;

 

(iv) If such Acquisition results in the Borrower’s ownership of a Subsidiary
(other than a Canadian Subsidiary) who is not yet a Guarantor, the Borrower
shall have complied with the requirements of Section 6.13 as of the date of such
Acquisition; and

 

(v) If such Acquisition results in the Borrower’s ownership of a Canadian
Subsidiary, the Borrower shall deliver to the Administrative Agent a
certificate, demonstrating pro forma compliance with Section 7.02(i) as of the
closing of such Acquisition after giving effect thereto.

 

Permitted Investments means:

 

(a) United States Dollars;

 

(b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;

 

(c) certificates of deposit and eurodollar time deposits with maturities of
thirteen (13) months or less, bankers acceptances with maturities not exceeding
one hundred eighty (180) days, overnight bank deposits and other similar short
term instruments, in each case with any domestic commercial bank having capital
and surplus in excess of $500,000,000 and having a rating of at least “A2” by
Moody’s and at least “A” by S&P;

 

(d) repurchase obligations with a term of not more than thirteen (13) months for
underlying securities of the types described in (b) and (c) above entered into
with any financial institution meeting the qualifications in (c) above;

 

(e) commercial paper (having original maturities of not more than two hundred
seventy (270) days) of any person rated “P-1” or better by Moody’s or “A-1” or
the equivalent by S&P; and

 

(f) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above.

 

16



--------------------------------------------------------------------------------

Permitted Joint Venture means any Person (other than a Subsidiary) in which the
Borrower owns (including ownership through its Subsidiaries) equity interests
representing less than 100% of the total outstanding equity interests of such
Person, provided that such Person is engaged only in the businesses that are
permitted for the Borrower and its Subsidiaries pursuant to Section 7.09.

 

Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.

 

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Borrower or any ERISA Affiliate.

 

Present and Related Businesses means the storage, transportation and
distribution of hydrocarbons, and businesses closely related thereto.

 

Principal Payment means a payment of principal (or, in the case of a Synthetic
Lease, Attributable Principal), whether pursuant to an amortization schedule, at
maturity, or otherwise.

 

Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Committed Sum bears
to the Aggregate Committed Sum.

 

Proceeds Account has the meaning set forth in Section 2.04(b)(iii).

 

Quarterly Distributions means with respect to the Borrower, the distributions by
the Borrower of Available Cash (as defined in the Partnership Agreement
(Borrower)) or with respect to MLP, the distributions by the MLP of Available
Cash (as defined in the Partnership Agreement (MLP)).

 

Reduction Amount has the meaning set forth in the definition of Triggering Sale.

 

Reference Period has the meaning set forth in Section 7.14(c)(i).

 

Refinery Assets means refineries and related assets that accept crude oil or
feedstock or ship product pursuant to a Borrower Operating Agreement.

 

Register has the meaning set forth in Section 10.07(c).

 

Reinvested means used for capital expenditures in connection with the Present
and Related Business of a Company.

 

Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil in violation of any Environmental Law.

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

 

Request for Credit Extension means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice, and (b) with respect to a L/C
Credit Extension, a Letter of Credit Application.

 

17



--------------------------------------------------------------------------------

Required Lenders means (a) on and after the Closing Date and at all times
thereafter prior to termination of the Commitments, Lenders whose Pro Rata
Shares aggregate more than 50%, and (b) at any time after termination of the
Commitments, those Lenders holding more than 50% of the sum of (i) the Loans
plus (ii) the L/C Obligations.

 

Responsible Officer means the president, chief executive officer, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.

 

Rights means rights, remedies, powers, privileges, and benefits.

 

S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

Servicing Employees has the meaning set forth in Section 5.15.

 

SPC has the meaning specified in Section 10.07(i).

 

Stated Maturity Date means November 20, 2009.

 

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

Subsidiary Guarantor means a Subsidiary of the Borrower that has executed a
Guaranty.

 

Sunoco means Sunoco, Inc., a Pennsylvania corporation.

 

Sunoco Contract Party means any Sunoco, Inc. Affiliate that is a party to a
Material Agreement with the MLP, the Borrower or a Subsidiary of Borrower, and
any permitted assignee.

 

Sunoco, Inc. Affiliate means Sunoco and each Affiliate of Sunoco other than the
Companies.

 

Sunoco Partners Marketing & Terminals means Sunoco Partners Marketing &
Terminals L.P., a Texas limited partnership, any successor entity or any entity
to which all or substantially all of its assets are transferred.

 

Sunoco Pipeline L.P. means Sunoco Pipeline L.P., a Texas limited partnership,
any successor entity or any entity to which all or substantially all of its
assets are transferred.

 

18



--------------------------------------------------------------------------------

Sunoco (R&M) means Sunoco, Inc. (R&M), a Pennsylvania corporation.

 

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

Syndication Agent-Related Person means Barclays Bank PLC, together with its
Affiliates, and their respective officers, directors, employees, agents and
attorneys-in-fact.

 

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). The amount of any Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Principal in respect thereof as of such date.

 

Taxes has the meaning set forth in Section 3.01.

 

Throughput Agreement means the Pipelines and Terminals Storage and Throughput
Agreement between the Borrower, Sunoco R&M, and certain other Affiliates of
Sunoco dated as of February 8, 2002.

 

Treasury Services Agreement means the Amended and Restated Treasury Services
Agreement between the Borrower, the MLP, and Sunoco, dated as of November 26,
2003, pursuant to which the Borrower and the MLP participate in Sunoco’s
centralized cash management program.

 

Triggering Sale means any Disposition (other than a Disposition permitted by
Section 7.06(a)(i), (ii) or (iii) by a Company to any other Person (other than
to the Borrower or to a Wholly-Owned Subsidiary of the Borrower) with respect to
which the Net Cash Proceeds realized by any Company for such Disposition, when
aggregated with the Net Cash Proceeds from all such other Dispositions by all
Companies occurring since the Closing Date, equals or exceeds an amount (the
“Threshold Amount”) which is equal to 15% of the MLP’s consolidated assets
(measured as of the close of the then most recent fiscal quarter end). The
portion of the Net Cash Proceeds in excess of the Threshold Amount is herein
called the “Reduction Amount.”

 

19



--------------------------------------------------------------------------------

Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

Unauthorized Assignment means an assignment by a Sunoco Contract Party of any of
its obligations under a Borrower Operating Agreement other than an assignment to
a purchaser with an Investment Grade Rating who fully assumes the obligations of
such Sunoco Contract Party under such Borrower Operating Agreement.

 

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

Unreimbursed Amount has the meaning set forth in Section 2.02(c)(i).

 

Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.

 

Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding shares of stock (except shares
required as directors’ qualifying shares) shall be owned by such Person or one
or more of its Wholly-Owned Subsidiaries.

 

  1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

 

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

20



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

 

2.01 Loans.

 

(a) Subject to the terms and conditions set forth herein, each Lender severally,
but not jointly, agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time on any Business Day during the period from the Closing Date to
the Maturity Date, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Commitment. Such Borrowings may be prepaid and
reborrowed from time to time in accordance with the terms and provisions of the
Loan Documents; provided that, each such Borrowing must occur on a Business Day
and no later than the Business Day immediately preceding the Maturity Date, and
provided, further, that after giving effect to any Borrowing, (i) the aggregate
Outstanding Amount of all Loans and L/C Obligations shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations shall not exceed such Lender’s Commitment.

 

(b) Loans shall be available to the Borrower for the purposes set forth in
Section 6.12; provided, however, the total outstanding principal amount of
Distribution Loans may not at any time exceed $20,000,000.

 

2.02 Letters of Credit. (a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.02, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower and its Subsidiaries; provided that the L/C Issuer shall
not be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in, any Letter of Credit
if as of the date of such L/C Credit Extension, (x) the Outstanding Amount of
all L/C Obligations and all Loans would exceed the Aggregate Commitments, (y)
the aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations would exceed
such Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations
under Letters of Credit issued by such L/C Issuer would exceed the L/C Issuer

 

21



--------------------------------------------------------------------------------

Commitment of such L/C Issuer. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit, if
any, shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

 

(C) such Letter of Credit is in a face amount less than $100,000, or is to be
used for a purpose other than as described in Section 6.12 or is denominated in
a currency other than Dollars.

 

(iii) The L/C Issuer shall not issue a Letter of Credit if:

 

(A) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., New York time, at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion)

 

22



--------------------------------------------------------------------------------

prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such renewal if it has received notice on or
before the Business Day immediately preceding the Nonrenewal Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (2) from any Lender stating that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied and
directing the L/C Issuer not to permit such renewal. Notwithstanding anything to
the contrary contained herein, the L/C Issuer shall have no obligation to permit
the renewal of any Evergreen Letter of Credit at any time.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

23



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m., New
York time, on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Borrowing Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.02(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.02(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m., New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.02(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.02(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.02.

 

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.02(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.02(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

24



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.02(c) by the time specified in
Section 2.02(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.02(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Loans, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

25



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might otherwise constitute a defense available to, or
a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Neither the L/C Issuer,
nor any of the respective Affiliates, correspondents, participants or assignees
of the L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither the L/C Issuer, nor any
of the respective Affiliates, correspondents, participants or assignees of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.02(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such

 

26



--------------------------------------------------------------------------------

Outstanding Amount). In addition, Sections 2.04(c) and 8.02 set forth certain
requirements to Cash Collateralize under the circumstances therein described.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuer and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked interest bearing deposit accounts at
the Administrative Agent.

 

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit issued equal to the Applicable Rate times
the actual daily undrawn amount under each Letter of Credit. Such fee for each
Letter of Credit shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date. If there is any change in the Applicable Rate during any
quarter, the actual daily undrawn amount of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in an amount with respect to each Letter of Credit issued equal to 1/8 of 1%
per annum on the daily undrawn amount thereunder, due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such fees and charges are due and payable on demand and are
nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

2.03 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m., New York time, (i) three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans,
(ii) one Business Day prior to the conversion of Eurodollar Rate Loans to Base
Rate Loans, and (iii) on the requested date of any Borrowing of Base Rate Loans.
Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by an authorized officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Borrowing Notice (whether
telephonic

 

27



--------------------------------------------------------------------------------

or written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans as
the same Type, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Borrowing Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made or continued as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., New York time, on the
Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Citibank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any given time with
respect to Loans.

 

2.04 Prepayments.

 

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay in whole or in part
the Loans without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m., New York time,
(A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurodollar Rate Loans

 

28



--------------------------------------------------------------------------------

shall be in a principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.

 

Unless a Default or Event of Default has occurred and is continuing or would
arise as a result thereof any payment or prepayment of the Loans may be
reborrowed by Borrower, subject to the terms and conditions hereof.

 

(b) Mandatory Prepayments from Net Cash Proceeds of Triggering Sales.

 

(i) If any portion of the Net Cash Proceeds realized by a Company from any
Triggering Sale (including any deferred purchase price therefor) has not been
Reinvested within two hundred seventy (270) days from the receipt by such
Company of such Net Cash Proceeds (including receipt of any deferred payments
for any such Triggering Sale or portion thereof, if and when received), then on
the Business Day following such two hundred and seventieth (270th) day the
Commitments shall be permanently reduced, and the Loans shall be prepaid, in an
amount equal to the Reduction Amount that is not so Reinvested.

 

(ii) The prepayments provided for in this Section 2.04(b) shall be applied as
follows, unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof (whereupon the provisions of Section
2.11(d)shall apply): (A) first, as a payment of all Unreimbursed Amounts then
outstanding, until paid in full, and (B) second, as a prepayment of the
Outstanding Loans. All mandatory prepayments shall be allocated Pro Rata to each
Lender. All mandatory prepayments made pursuant to this Section 2.04(b) shall
permanently reduce the Commitments.

 

(iii) Within two (2) Business Days of a Company’s receipt of Net Cash Proceeds
from a Triggering Sale, the Borrower shall (or shall cause the applicable
Company to) deposit an amount equal to the Reduction Amount into an account with
the Administrative Agent (the “Proceeds Account”); provided, however, that the
Borrower shall not be required to deposit an amount that is more than the amount
of the Commitments. Such proceeds shall remain in the Proceeds Account until the
earlier of (x) the date such proceeds are Reinvested, or (y) the two hundred and
seventieth (270th) day following the receipt of such proceeds. If such proceeds
are not Reinvested as herein provided, such proceeds shall, on the Business Day
following such ninetieth day, be used for prepayment of Loans and any excess
shall be refunded to the Borrower, or, if there are no outstanding Loans, or
unpaid outstanding Obligations then due, such proceeds shall be refunded to the
Borrower, and the Commitments shall be permanently reduced as provided in
Section 2.04(b)(i); provided, however, that if the outstanding Loans are
Eurodollar Rate Loans, the Administrative Agent shall hold such proceeds in the
Proceeds Account until the Eurodollar Rate Loans can be prepaid without
incurring funding losses under Section 3.05; provided, further, that if the
Loans have become due and payable pursuant to Section 8.02 or otherwise, the
Administrative Agent may, without notice, apply all funds in the Proceeds
Account to repayment of the Obligations.

 

29



--------------------------------------------------------------------------------

(iv) All funds held in the Proceeds Account shall be invested in time deposits
or certificates of deposit issued by the Administrative Agent or in investments
that constitute Permitted Investments (provided that the maturities thereof
shall not exceed 90 days). All interest and income earned on the amounts held in
the Proceeds Account shall be paid to the Borrower at the time the funds therein
are applied as provided in this Section 2.04(b).

 

(v) The Borrower hereby grants to the Administrative Agent, for the benefit of
the Lenders, a lien on and security interest in and to the Proceeds Account and
all monies, cash, checks, drafts, certificates of deposit, instruments,
investment property, and other items ever received by Administrative Agent for
deposit therein and held therein, as security for the Obligations. The rights
granted by this Section 2.04(b)(v) shall be in addition to the rights of the
Administrative Agent under any statutory banker’s Lien or the common law right
of setoff.

 

(c) Mandatory Payments/Reductions. If for any reason the Outstanding Amount of
all Loans and L/C Obligations at any time exceeds the Aggregate Commitments then
in effect, the Borrower shall immediately prepay Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess.

 

(d) Mandatory Prepayments: Interest/Consequential Loss. All prepayments under
this Section 2.04 shall be made together with accrued interest to the date of
such prepayment on the principal amount prepaid and any amounts due under
Section 3.05.

 

(e) Mandatory Prepayments: Clean-Down Period. The Borrower shall make such
prepayments of Borrowings used to fund Quarterly Distributions as are required
in order to comply with Section 6.15. For purposes of calculating compliance
with Section 6.15, when a prepayment of Loans is made pursuant to this Section
2.04, unless otherwise specified by the Borrower, such prepayment shall first be
considered to prepay Loans made for Quarterly Distributions, and second be
considered to prepay Loans made for other purposes permitted by Section 6.12.

 

2.05 Reduction or Termination of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Outstanding
Amount of all Loans and L/C Obligations; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m., five Business
Days prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof. The Administrative Agent shall promptly notify the
Lenders of any such notice of reduction or termination. Once reduced in
accordance with this Section, the Commitments may not be increased. Any
reduction of the Aggregate Commitments shall be applied to the Aggregate
Commitments of each Lender according to its Pro Rata Share. All facility fees on
the portion of the Commitment so terminated which have accrued to the effective
date of any termination of Commitments shall be paid on the effective date of
such termination.

 

2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

 

2.07 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

30



--------------------------------------------------------------------------------

(b) While any Event of Default exists or after acceleration, (i) the Borrower
shall pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law, and (ii) accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

(d) If the designated rate applicable to any Borrowing exceeds the Maximum Rate,
the rate of interest on such Borrowing shall be limited to the Maximum Rate, but
any subsequent reductions in such designated rate shall not reduce the rate of
interest thereon below the Maximum Rate until the total amount of interest
accrued thereon equals the amount of interest which would have accrued thereon
if such designated rate had at all times been in effect. In the event that at
maturity (stated or by acceleration), or at final payment of the Outstanding
Amount of any Loans or L/C Obligations, the total amount of interest paid or
accrued is less than the amount of interest which would have accrued if such
designated rates had at all times been in effect, then, at such time and to the
extent permitted by Law, the Borrower shall pay an amount equal to the
difference between (a) the lesser of the amount of interest which would have
accrued if such designated rates had at all times been in effect and the amount
of interest which would have accrued if the Maximum Rate had at all times been
in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.

 

2.08 Fees. (a) Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a facility
fee equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments, regardless of usage. The facility fee shall accrue at all times
from the Closing Date until the Maturity Date and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. The facility fee shall accrue at all times from and after the Closing
Date, including at any time during which one or more of the conditions in
Article IV is not met.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a utilization fee
equal to the Applicable Rate times the actual daily aggregate Outstanding Amount
of Loans and L/C Obligations on each day that such aggregate Outstanding Amount
exceeds 50% of the Aggregate Commitments. The utilization fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The utilization fee shall be calculated
quarterly in arrears. The utilization fee shall accrue at all times, including
at any time during which one or more of the conditions in Article IV is not met.

 

(c) Arranger’s and Agency Fees. The Borrower shall pay certain fees to the
Arranger for the Arranger’s own account, and shall pay an agency fee to the
Administrative Agent for the Administrative Agent’s own account, in the amounts
and at the times specified in the letter agreement, dated November 3, 2004 (the
“Agent/Arranger Fee Letter”), between the Borrower, the Arrangers and the
Administrative Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

 

31



--------------------------------------------------------------------------------

(d) Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Pro Rata Shares, an upfront fee in the agreed amount in accordance
with the Agent/Arranger Fee Letter. Such upfront fees are for the credit
facilities by the Lenders under this Agreement and are fully earned on the date
paid. The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

 

2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed. Computation of all other types of
interest and all fees shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.

 

2.10 Evidence of Debt. (a) The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loans or
the L/C Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of
such Lender shall control. Upon the request of any Lender made through the
Administrative Agent, such Lender’s Loans may be evidenced by one or more Notes.
Each Lender may attach schedules to its Note(s) and endorse thereon the date,
Type (if applicable), amount and maturity of the applicable Loans and payments
with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.

 

2.11 Payments Generally. (a) All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
12:00 noon, New York time, on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 noon, New York time, shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

32



--------------------------------------------------------------------------------

(c) If no Default or Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans and L/C Obligations, and then to
the remaining Obligations in the order and manner as Borrower may direct.

 

(d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if a Default or Event of
Default exists, any payment or prepayment shall be applied in the following
order: (i) to the payment of enforcement expenses incurred by the Administrative
Agent, including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, and indemnities for which the Administrative Agent or Lenders have not
been paid or reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, and indemnities owed to such Lender or the
Administrative Agent bears to the total aggregate fees and indemnities owed to
all Lenders and the Administrative Agent on such date of determination); (iii)
to the ratable payment of accrued and unpaid interest on the Outstanding Amount
of Loans and L/C Borrowings (as used in this Section 2.11(d)(iv), “ratable
payment” means, for any Lender, on any date of determination, that proportion
which the accrued and unpaid interest on the Outstanding Amount of Loans and L/C
Borrowings owed to such Lender bears to the total accrued and unpaid interest on
the Outstanding Amount of Loans and L/C Borrowings owed to all Lenders); (iv) to
the ratable payment of the Outstanding Amount of Loans and L/C Borrowings (as
used in this Section 2.11(d)(v), “ratable payment” means for any Lender, on any
date of determination, that proportion which the Outstanding Amount of Loans and
L/C Borrowings owed to such Lender bears to the Outstanding Amount of Loans and
L/C Borrowings owed to all Lenders); (v) to Cash Collateralize Letters of
Credit; and (vi) to the payment of the remaining Obligations, if any, in the
order and manner Required Lenders deem appropriate.

 

(e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder (or, in the case of a Lender’s notice associated with a Base
Rate Loan, prior to 1:00 p.m., New York time, on the date of the funding of such
Loan) that the Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that the Borrower or such Lender,
as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower

 

33



--------------------------------------------------------------------------------

shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

 

(f) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Borrowing set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(g) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations, any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them, and/or
such subparticipations in the participations in L/C Obligations held by them, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Loan or such participations, as the case may be, pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

34



--------------------------------------------------------------------------------

2.13 Increase in Aggregate Committed Sum.

 

(a) Provided there exists no Default or Event of Default, the Borrower may from
time to time provide notice to the Administrative Agent (who shall promptly
notify the Lenders) that (i) one or more Lenders has or have agreed to increase
its (or their) Committed Sum under the Credit Agreement, or (ii) one or more
Eligible Assignees (other than a Lender) has or have agreed to become Lender(s)
pursuant a joinder agreement in form and substance satisfactory to the
Administrative Agent; provided, that (i) the Borrower shall be required to
obtain the prior written consent of each L/C Issuer to the addition of any new
Lender and to the increase in the Committed Sum of any existing Lender, (ii) the
minimum Committed Sum of any new Lender shall be $5,000,000, and (iii) the
Aggregate Committed Sum may at no time exceed $400,000,000. No Lender is
obligated to increase its Committed Sum at any time pursuant to this Section
2.13.

 

(b) If the Aggregate Committed Sum is increased in accordance with this Section
2.13, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) of such increase. The Administrative Agent
shall promptly notify the Borrower and the Lenders of such increase and the
Increase Effective Date. As a condition precedent to such increase, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower and of
each Guarantor dated as of the Increase Effective Date signed by a Responsible
Officer of each such Loan Party (i) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (ii) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V of
the Credit Agreement and the other Loan Documents are true and correct on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent financial statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default or Event of Default exists. The Borrower shall prepay any
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Aggregate Committed Sum under this Section 2.13.

 

(c) This Section 2.13 shall supersede any provisions in Sections 2.12 or 10.01
to the contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary

 

35



--------------------------------------------------------------------------------

so that after making all required deductions (including deductions applicable to
additional sums payable under this Section), each of the Administrative Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the reasonable judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or (b)
if the Required Lenders determine

 

36



--------------------------------------------------------------------------------

and notify the Administrative Agent that the Eurodollar Rate for such Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Eurodollar Rate Loan, then the Administrative Agent will promptly
notify the Borrower and all Lenders. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

 

(a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 3.04(c) utilized, as to Eurodollar
Rate Loans, in the determination of the Eurodollar Rate), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction. No Lender shall
have the right to recover such additional amounts for any period more than 90
days prior to the date such Lender notified the Borrower thereof.

 

(b) If any Lender determines a Change In Law has the effect of reducing the rate
of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction. No Lender shall have the right to recover such additional amounts for
any period more than 90 days prior to the date such Lender notified the Borrower
thereof.

 

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

 

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

37



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation. A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

 

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

 

4.01 Conditions to Credit Extension. The obligation of each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) and unless otherwise
specified, each properly executed by an authorized officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

 

(i) executed counterparts of this Agreement, the Guaranty executed by the
Subsidiaries of Borrower, and the Guaranty executed by the MLP, each dated as of
the Closing Date;

 

(ii) Notes executed by the Borrower in favor of each Lender requesting such
Notes, each in a principal amount equal to such Lender’s Committed Sum, each
dated as of the Closing Date;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of officers of each Loan Party as the Administrative
Agent may require to establish the identities of and verify the authority and
capacity of each officer thereof authorized to act in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

38



--------------------------------------------------------------------------------

(iv) such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party and the General Partner is duly organized or formed,
validly existing, in good standing in the jurisdiction of its organization;

 

(v) a certificate signed by an a Responsible Officer of the Borrower certifying
(A) that the representations and warranties contained in Article V are true and
correct in all respects on and as of such date, (B) no Default or Event of
Default has occurred and is continuing as of such date, (C) since December 31,
2003 there has occurred no material adverse change in the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole,
or of any Borrower Affiliate, (D) there is no litigation, investigation or
proceeding known to and affecting the Borrower or any Borrower Affiliate for
which the Borrower is required to give notice pursuant to Section 6.03(c) (or,
if there is any such litigation, investigation or proceeding, then a notice
containing the information required by Section 6.03(c) shall be given
concurrently with the delivery of the certificate given pursuant to this clause
(v)), and (E) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental authority by or
against the Borrower or any Borrower Affiliate, or any of their respective
properties, that (x) could reasonably be expected to materially and adversely
affect the Borrower, any Borrower Affiliate, or any Guarantor, or (y) seeks to
affect any transaction contemplated hereby or the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents, and (F) the
current Debt Ratings;

 

(vi) a certificate of a Responsible Officer listing the Material Agreements then
in effect;

 

(vii) receipt of audited financial statements of the MLP as of December 31,
2003, unaudited financial statements of the MLP as of September 30, 2004, and
such other financial information as the Administrative Agent may reasonably
request;

 

(viii) opinions from (i) Ballard Spahr Andrews & Ingersoll, LLP, counsel to each
Loan Party and the General Partner, substantially in the form of Exhibit F-1
hereto, and (ii) Bruce Davis, Esq., counsel to each Loan Party and the General
Partner, substantially in the form of Exhibit F-2 hereto, and (iii) Vinson &
Elkins LLP, special Texas counsel to the Borrower, substantially in the form of
Exhibit F-3 hereto;

 

(ix) a letter from CT Corporation System, Inc., to accept service of process in
the State of New York on behalf of the Borrower and each Guarantor;

 

(x) evidence of termination of the Existing Credit Facility and repayment of all
loans thereunder; and

 

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, or the Required Lenders reasonably may
require.

 

(b) Any fees due and payable at the Closing Date shall have been paid.

 

(c) The Borrower shall have paid Attorney Costs of the Administrative Agent to
the extent invoiced prior to, or on, the Closing Date.

 

(d) The Debt Rating of the Borrower shall be an Investment Grade Rating or
better.

 

39



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

4.02 Conditions to all Loans and L/C Credit Extensions. The obligation of each
Lender to honor any Borrowing Notice (other than a Borrowing Notice requesting
only a conversion of Loans to the other Type, or a continuation of Loans as the
same Type) and the obligation of the L/C Issuer to issue any Letter of Credit is
subject to the following conditions precedent:

 

(a) The representations and warranties of the Loan Parties contained in Article
V (other than Section 5.05(c)), or which are contained in any document furnished
at any time under or in connection herewith, shall be true and correct on and as
of the date of such Request for Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b) No Default or Event of Default shall exist or would result from such
proposed Request for Credit Extension.

 

(c) The Administrative Agent, and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof.

 

(d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Required
Lenders reasonably may require.

 

Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Loans as the same
Type) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and the MLP, and each Guarantor by its execution of a
Guaranty, represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Existence; Qualification and Power; Compliance with Laws. As of the Closing
Date, the General Partner shall be the sole general partner of the Borrower. All
of the limited partner interests in the Borrower, which shall constitute 99.99%
of the partner interests of the Borrower, are owned by the MLP. The General
Partner and each Loan Party (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals to own its assets, carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in clause (c) or this clause (d), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or (c)
violate any Law.

 

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement or any other Loan Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except to the extent that such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. The Audited Financial Statements (i) fairly present the
financial condition of the MLP and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance in all
material respects with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of the MLP and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

 

(b) The unaudited consolidated financial statements of the MLP and its
Subsidiaries dated September 30, 2004 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the MLP
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance in all material respects with GAAP
consistently applied throughout the period covered thereby, and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the MLP
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness in accordance with GAAP consistently
applied throughout the period covered thereby.

 

(c) Since December 31, 2003, there has been no event or circumstance that has or
could reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of the MLP or the Borrower
threatened or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of their
respective Subsidiaries or against any of their properties or revenues which (a)
seek to affect or pertain to this Agreement or any other Loan Document, or any
of the transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

5.07 Ownership of Property; Liens. Each Loan Party and its Subsidiaries have
good title to, or valid leasehold interests in, all its real and personal
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect, and the property of the Borrower and its Subsidiaries
is subject to no Liens, other than Permitted Liens.

 

5.08 Environmental Compliance. The MLP and the Borrower have reasonably
concluded that (a) there are no claims alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used by any Loan Party or any of their Subsidiaries
that could reasonably be expected to have a Material Adverse Effect, and (c)
there is no violation of or by any Loan Party or any Subsidiary of a Loan Party
of any Environmental Law, except for such violations as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09 Insurance. The Companies maintain insurance providing Customary Coverage
provided by Independent Insurers, or the Companies and their properties are
covered by coverage provided by Independent Insurers to Sunoco and its
Affiliates, and Sunoco provides such contractual coverage to the Companies with
respect to paying or otherwise satisfying deductible requirements such that the
Required Lenders are satisfied that the effect of such arrangement is to provide
the Companies with the equivalent of Customary Coverage.

 

5.10 Taxes. The MLP, the Borrower and their respective Subsidiaries have filed
all federal, state and other material tax returns and reports required to be
filed, and have paid all federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any of their respective Subsidiaries that
would, if made, have a Material Adverse Effect.

 

5.11 ERISA Compliance. The representations and warranties set forth in this
Section 5.11 shall apply only if the Borrower or an ERISA Affiliate establishes
a Plan.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the MLP and the Borrower, nothing
has occurred which would prevent, or cause the loss of, such qualification,
except to the extent that nonqualification could not reasonably be expected to
have a Material Adverse Effect. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent that nonpayment could not reasonably be expected to have a
Material Adverse Effect.

 

(b) There are no pending or, to the best knowledge of the MLP or the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could

 

42



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. Neither the MLP nor
the Borrower nor any ERISA Affiliate has engaged in or knowingly permitted to
occur and, to the Borrower’s and the MLP’s knowledge, no other party has engaged
in or permitted to occur any prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA that could reasonably be expected to have a Material
Adverse Effect.

 

5.12 Subsidiaries and other Investments. As of the Closing Date the Borrower has
no Subsidiaries other than those specifically disclosed in part (a) of Schedule
5.12, has no equity investment in any other corporation or other entity other
than those specifically disclosed in part (b) of Schedule 5.12, and such
investments described in part (b) of Schedule 5.12 are in compliance with
Section 7.02(c). From and after the Closing Date the MLP will have no
Subsidiaries other than the General Partner, the Borrower, and the Borrower’s
Subsidiaries.

 

5.13 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act; Use of Proceeds.

 

(a) No Loan Party is engaged and no Loan Party will engage, principally or as
one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock. Margin
Stock constitutes less than 25% of those assets of each Loan Party which are
subject to any limitation on a sale, pledge, or other restrictions hereunder.

 

(b) No Loan Party, no Person controlling any Loan Party, or any Subsidiary of
any Loan Party (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

(c) The Borrower will use all proceeds of Credit Extensions in the manner set
forth in Section 6.12.

 

5.14 Disclosure. No statement, information, report, representation, or warranty
made by any Loan Party in any Loan Document or furnished to the Administrative
Agent or any Lender by or on behalf of any Loan Party in connection with any
Loan Document contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

5.15 Labor Matters. To the Borrower’s and the MLP’s knowledge, there are no
actual or threatened strikes, labor disputes, slowdowns, walkouts, or other
concerted interruptions of operations by the Servicing Employees that could
reasonably be expected to have a Material Adverse Effect. As used in this
Section, “Servicing Employees” means employees of the General Partner or other
Affiliate of Sunoco who perform services in connection with Borrower’s and its
Subsidiaries’ business.

 

43



--------------------------------------------------------------------------------

5.16 Compliance with Laws. No Loan Party or any of its Subsidiaries are in
violation of any Laws, other than such violations which could not, individually
or collectively, reasonably be expected to have a Material Adverse Effect. No
Loan Party or any of its Subsidiaries has received notice alleging any
noncompliance with any Laws, except for such noncompliance which no longer
exists, or which non-compliance could not reasonably be expected to have a
Material Adverse Effect.

 

5.17 Third Party Approvals. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any party that is not a party to
this Agreement is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document except where obtained or where the failure
to receive such approval, consent, exemption, authorization, or the failure to
do such other action by, or provide such notice could not reasonably be expected
to have a Material Adverse Effect.

 

5.18 Solvency. Neither the Borrower and its Subsidiaries on a consolidated basis
nor the MLP and its Subsidiaries on a consolidated basis are “insolvent” as such
term is used and defined in (i) the United States Bankruptcy Code or (ii) the
New York Fraudulent Conveyance Act, N.Y. Debt. & Cred. Law §§ 270-281.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each of the Borrower and the MLP shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause
each of their Subsidiaries to:

 

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the MLP, consolidated balance sheets of the MLP and its
Subsidiaries as at the end of such fiscal year, and the related statements of
income and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, audited and accompanied by a report and opinion of Ernst & Young LLP or
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders; and

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the MLP, a
consolidated balance sheet of the MLP and its Subsidiaries as at the end of such
fiscal quarter, and the related statements of income and cash flows for such
fiscal quarter and for the portion of the MLP’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the MLP as fairly presenting the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

provided that, if any financial statement referred to in Section 6.01(a) or (b)
is readily available on-line through EDGAR, in lieu of furnishing copies of such
financial statement, the Borrower may notify the Administrative Agent of the
availability of such financial statements on EDGAR, and the Administrative Agent
shall make such notice available to the Lenders.

 

44



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (or, if the Borrower’s obligation to deliver such
financial statements is fulfilled by making them available on-line through
EDGAR, then at the time or promptly after the time that such financial
statements are made available on-line through EDGAR, but in any event not later
than the 90-day and 45-day time periods set forth in Sections 6.01(a) and (b)),
a duly completed Compliance Certificate in form of Exhibit C signed by a
Responsible Officer of the Borrower and a Responsible Officer of the MLP;

 

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or written communication sent to the
equity owners of the MLP, and copies of all annual, regular, periodic and
special reports and registration statements which the MLP may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c) promptly after execution thereof, copies of Material Agreements and any
material amendment thereto; provided that if any such agreement or amendment is
available on-line through EDGAR, the Borrower shall not be obligated to furnish
copies thereof; and

 

(d) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party as the Administrative Agent, at the request
of any Lender, may from time to time reasonably request.

 

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default or Event of Default, as soon as possible
but in any event within ten days after the occurrence thereof;

 

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including any of the following events if such has
resulted or could reasonably be expected to result in a Material Adverse Effect:
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party; (ii) any litigation, investigation by or required by a
Governmental Authority or proceeding between any Loan Party and any Governmental
Authority; or (iii) any litigation, investigation or proceeding involving any
Loan Party related to any Environmental Law;

 

(c) of any litigation, investigation or proceeding known to and affecting the
Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $15,000,000, or (ii) injunctive relief or similar
relief is sought, which could be reasonably expected to have a Material Adverse
Effect; and

 

(d) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating of the Borrower.

 

45



--------------------------------------------------------------------------------

In addition, the Borrower and the MLP shall exercise reasonable efforts to
promptly notify the Administrative Agent of any material change in accounting
policies or financial reporting practices by the Borrower or the MLP.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, except, in the case of clause (a) or (b), where (x) the
validity thereof is being contested in good faith by appropriate proceedings,
(y) adequate reserves in accordance with GAAP are being maintained by the
appropriate Loan Party, and (z) the failure to make such payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except in a transaction permitted by Sections
7.05 and 7.06, and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises material to the conduct of its
business, except in a transaction permitted by Sections 7.05 and 7.06.

 

6.06 Maintenance of Assets and Business. (a) Maintain all material licenses,
permits, and franchises necessary for the normal business; (b) keep all of its
assets which are useful in and necessary to its business in good working order
and condition (ordinary wear and tear excepted) and make all necessary repairs
thereto and replacements thereof; and (c) do all things necessary to obtain,
renew, extend, and continue in effect all Authorizations which may at any time
and from time to time be necessary for the Borrower and its Subsidiaries to
operate their businesses in compliance with applicable Law; except where the
failure to so maintain, renew, extend, or continue in effect could not
reasonably be expected to have a Material Adverse Effect.

 

6.07 Maintenance of Insurance. Maintain insurance with respect to its properties
and business as described in Section 5.09.

 

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including Environmental Laws) applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law is
being contested in good faith or a bona fide dispute exists with respect
thereto; or (ii) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.

 

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over it.

 

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs,

 

46



--------------------------------------------------------------------------------

finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11 Compliance with ERISA. With respect to each Plan maintained by a Company,
do each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws, (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification, and (c) make all required contributions to
any Plan subject to Section 412 of the Code, except to the extent that
noncompliance, with respect to each event listed above, could not be reasonably
expected to have a Material Adverse Effect.

 

6.12 Use of Proceeds. Use the proceeds of the Credit Extensions only (a) to
refinance loans under the Existing Credit Agreement, (b) for working capital
requirements of the Borrower and its Subsidiaries, (c) to finance Permitted
Acquisitions by the Borrower and its Subsidiaries of Persons or assets and to
finance Investments in Permitted Joint Ventures subject in each case to
compliance with this Agreement, including Sections 7.02 and 7.09, (d) to fund
Quarterly Distributions to the extent permitted by Section 7.07, Section 6.15,
and Section 2.01(b), and (e) for other general company purposes.

 

6.13 Guaranties; JV Holding Subsidiaries. (a) As an inducement to the
Administrative Agent and Lenders to enter into this Agreement, cause each
Subsidiary (other than a Canadian Subsidiary) and the MLP to execute and deliver
to Administrative Agent a Guaranty executed by the Borrower’s Subsidiaries
(other than Canadian Subsidiaries) and a Guaranty executed by the MLP, each
substantially in the form and upon the terms of Exhibit E-1 and Exhibit E-2,
respectively, providing for the guaranty of payment and performance of the
Obligations. In addition, promptly after the formation or acquisition of any new
entity that is (or becomes) a Subsidiary (other than a Canadian Subsidiary),
cause such new entity to execute and deliver to Administrative Agent a Guaranty
substantially in the form and upon the terms of Exhibit E-1, providing for the
guaranty of payment and performance of the Obligations, together with certified
copies of such Subsidiary’s Organization Documents and opinions of counsel with
respect to such Subsidiary and such Guaranty, in substantially the forms of
Exhibit F-1, F-2 and F-3 hereto.

 

(b) Notwithstanding the terms of Section 6.13(a), the JV Holding Subsidiaries
shall not be required to execute a Guaranty until the day that is 180 days after
the Closing Date, provided however that if an Event of Default occurs prior to
such date then each JV Holding Subsidiary shall be required to execute and
deliver to the Administrative Agent a Guaranty within five Business Days after
the occurrence of such Event of Default.

 

6.14 Material Agreements. Perform its obligations under the Material Agreements
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; enforce the obligations of Sunoco contained in the
indemnification provisions of the Omnibus Agreement, and enforce the other
obligations of the Sunoco Contract Parties under the Borrower Operating
Agreements to the same extent as they would enforce similar obligations of
unrelated third parties.

 

6.15 Clean Down Period. During each fiscal year in which Distribution Loans are
made, there shall be a period of fifteen (15) consecutive days (the “Clean Down
Period”) during which (a) there are no Distribution Loans outstanding, and (b)
no Distribution Loans will be made. The Clean Down Period for a fiscal year may
begin on any date that is after the first Distribution Loan is made in such
fiscal year.

 

47



--------------------------------------------------------------------------------

6.16 Maintenance of Separateness.

 

(a) (i) Maintain books and records separate from those of any other Person,
including any Sunoco, Inc. Affiliate;

 

(ii) maintain its assets in such a manner that it is not more costly or
difficult to segregate, identify or ascertain such assets;

 

(iii) observe all organizational formalities;

 

(b) (i) hold itself out to creditors and the public as separate and distinct
from any other Person, including Sunoco, Inc. Affiliates;

 

(ii) conduct its business in its name or in business names or trade names of the
Companies, and use stationary, invoices and checks separate from those of
Sunoco, Inc. Affiliates;

 

(iii) not hold itself out as being available to satisfy the obligations of any
other Person, including any Sunoco, Inc. Affiliate;

 

(c) To the extent that any Company shares the same officers or other employees
as any of its Affiliates (other than another Company), the salaries of and
expenses relating to providing benefits to such officers and employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees;

 

(d) To the extent that any Company jointly contracts with any of its Affiliates
(other than another Company) to do business with vendors or service providers or
to share overhead expenses, the costs incurred in doing so shall be allocated
fairly among such entities and each such entity shall bear its fair share of
such costs. To the extent that any Company contracts or does business with
vendors or service providers where the goods and services are partially for the
benefit of an Affiliate (other than another Company), the costs incurred in
doing so shall be fairly allocated to or among such entities for whose benefit
the goods and services are provided, and each such entity shall bear its fair
share of such costs; and

 

(e) To the extent that any Company has officers in the same location as any of
its Affiliates (other than another Company), there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each of the MLP and the Borrower agree that they shall not,
nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:

 

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens pursuant to any Loan Document;

 

48



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased, the amount of the Indebtedness secured thereby is not increased,
and any renewal or extension of the obligations secured or benefited thereby is
permitted under this Agreement;

 

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h) judgment Liens not giving rise to an Event of Default;

 

(i) any Lien existing on any property or asset of any Person that becomes a
Subsidiary of the Borrower after the Closing Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Subsidiary, (ii)
such Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date such Person becomes a Subsidiary and any renewals, extensions and
modifications (but not increases) thereof, (iv) the aggregate amount of
indebtedness secured by Liens permitted by this subsection shall not at any time
exceed the Incremental EBITDA of the acquired entity, and (v) the Borrower shall
demonstrate pro forma compliance with this Section 7.01(i) at the closing of
such acquisition; and

 

(j) other Liens on assets of the Borrower or its Subsidiaries, not to exceed at
any time $20,000,000 in the aggregate.

 

7.02 Investments. Make or own any Investments, except:

 

(a) Permitted Investments;

 

(b) Permitted Acquisitions by the Borrower and its Subsidiaries; and

 

(c) Investments in the dollar amount outstanding on the Closing Date in the JV
Holding Subsidiaries and in the entities listed in Section (c) of Schedule 5.12
provided that such entities satisfy the requirements set forth in the definition
of Permitted Joint Ventures;

 

49



--------------------------------------------------------------------------------

(d) (i) Investments in Permitted Joint Ventures by the Borrower or a Subsidiary
of the Borrower made during the 90-day period prior the issuance of equity by
the MLP, in an amount equal to the net proceeds of such equity issuance, to the
extent that the stated purpose of such equity issuance in the relevant
prospectus is the making of such specifically identified Investments in such
amounts, provided that until such equity is issued and such net proceeds are
received, such Investments shall not be permitted Investments under this clause
(d(i)) (but may be permitted under clause (f) below, subject to the terms of
such clause (f)), and

 

(ii) Investments in Permitted Joint Ventures by the Borrower or a Subsidiary of
the Borrower made during the 120-day period after the issuance of equity by the
MLP, in an amount equal to the net proceeds of such equity issuance, to the
extent that the stated purpose of such equity issuance in the relevant
prospectus is the making of such specifically identified Investments in such
amounts,

 

provided that in the case of clauses (d)(i) and (ii), such issuance of equity is
done after the Closing Date;

 

(e) Purchase by the Borrower or a Subsidiary of the Borrower of equity interests
in Mid-Valley Pipeline Company, provided that such entity satisfies the
requirements set forth in the definition of Permitted Joint Venture;

 

(f) Investments by the Borrower or a Subsidiary of the Borrower in Permitted
Joint Ventures, provided that the aggregate outstanding amount of Investments
permitted by this clause (f) shall not exceed $150,000,000 at any time, and
provided further that in the event that the purchase permitted by the preceding
clause (e) is consummated and the amount of the purchase price exceeds
$75,000,000 (any such excess amount being herein referred to as the “Mid-Valley
Excess Amount”), then the dollar amount of Investments permitted by this clause
(f) shall be reduced by an amount equal to the Mid-Valley Excess Amount;

 

(g) Investments by the MLP in the Borrower and the General Partner;

 

(h) Investments by the Borrower and Subsidiary Guarantors in the Borrower and in
any Subsidiary Guarantor;

 

(i) Investments by the Borrower and its Subsidiaries in Canadian Subsidiaries,
provided that the aggregate outstanding amount of the Investments permitted by
this clause (i) shall not at any time exceed $50,000,000;

 

(j) Trade accounts receivable which are for goods furnished or services rendered
in the ordinary course of business; and

 

(k) Deposits of net cash receipts and cash disbursements pursuant to the
Treasury Services Agreement;

 

provided that at the time of any Investment permitted by clauses (d), (e) or (f)
of this Section 7.02, prior to and after giving effect to the making of such
Investment (A) no Default or Event of Default shall have occurred and be
continuing, (B) all representations and warranties set forth in Article V of
this Agreement (excluding Section 5.05(c)) shall be true and correct, and (C)
the Borrower shall be in pro forma compliance with this Section 7.02 and
Sections 7.01, 7.04 and 7.14; and at the time of acquisition of any equity
interests in any Permitted Joint Venture, Borrower shall deliver to the
Administrative Agent a certificate as to the matters in the foregoing clauses
(A), (B) and (C).

 

50



--------------------------------------------------------------------------------

7.03 Hedging Agreements. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of directly mitigating risks to
which the Borrower or its Subsidiaries are exposed in the conduct of their
business and not for purposes of speculation.

 

7.04 Indebtedness of Subsidiaries.

 

Permit any Subsidiary of the Borrower to create, incur or assume any
Indebtedness except:

 

(a) Guaranty Obligations under a Guaranty executed pursuant to this Agreement;

 

(b) Guaranty Obligations of Subsidiary Guarantors in respect of Indebtedness of
the Borrower to the extent such Indebtedness of the Borrower is permitted by
this Agreement;

 

(c) Indebtedness owed to the Borrower or the MLP;

 

(d) Indebtedness owed to a Subsidiary Guarantor;

 

(e) Excluded Affiliate Debt; and

 

(f) additional Indebtedness of Subsidiary Guarantors provided that, (i) both
before and after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist, and (ii) the principal amount of such
Indebtedness shall not exceed at any time an amount equal to 0.5 times
Consolidated EBITDA for the most recent four fiscal quarters.

 

7.05 Fundamental Changes. Merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

 

(a) mergers and consolidations constituting Permitted Acquisitions are
permitted, provided that in any merger or consolidation involving the Borrower,
the Borrower is the surviving entity;

 

(b) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person; and

 

(c) any Subsidiary may sell or otherwise transfer all or substantially all of
its assets (upon voluntary liquidation, dissolution or otherwise), to the
Borrower or to a Subsidiary Guarantor; provided that if the seller in such a
transaction is a Wholly-Owned Subsidiary, then the purchaser must also be a
Wholly-Owned Subsidiary.

 

7.06 Dispositions.

 

(a) Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(i) Dispositions by the Borrower or its Subsidiaries of inventory in the
ordinary course of business;

 

(ii) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary Guarantor;

 

51



--------------------------------------------------------------------------------

(iii) Dispositions by the General Partner to the MLP; and

 

(iv) if no Default or Event of Default then exists or arises as a result
thereof, other Dispositions for fair market value for cash, provided that if a
prepayment is required by Section 2.04(b)(i), the Borrower shall make such
prepayment in accordance with such Section.

 

(b) Make any Dispositions or take any other action if after such Disposition or
other action Borrower fails to own, directly or indirectly, all of the ownership
interests in, and to control the management of, Sunoco Partners Marketing &
Terminals and Sunoco Pipeline.

 

7.07 Restricted Payments; Distributions and Redemptions; Payments on Excluded
Affiliate Debt. (a) Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

 

(i) each Subsidiary may make Restricted Payments to the Borrower and to
Wholly-Owned Subsidiaries of the Borrower;

 

(ii) the Borrower may declare and make Quarterly Distributions of Available Cash
as defined in the Partnership Agreement (Borrower) and the Borrower may redeem
or repurchase its partner interests to the extent such Quarterly Distributions,
redemptions and repurchases in any fiscal quarter do not exceed in the aggregate
Available Cash as defined in the Partnership Agreement (Borrower) for the
immediately preceding fiscal quarter and are made in accordance with the
Partnership Agreement (Borrower); provided, that at the time each such Quarterly
Distribution, redemption or repurchase is made no Default or Event of Default
exists or would result therefrom; and

 

(iii) the MLP may (A) declare and make Quarterly Distributions of Available Cash
as defined in the Partnership Agreement (MLP) and the MLP may redeem or
repurchase its limited partnership units to the extent such Quarterly
Distributions, redemptions and repurchases in any fiscal quarter do not exceed,
in the aggregate Available Cash as defined in the Partnership Agreement (MLP)
for the immediately preceding fiscal quarter and are made in accordance with the
Partnership Agreement (MLP), provided, that at the time each such Quarterly
Distribution, redemption or repurchase is made no Default or Event of Default
exists or would result therefrom; and (B) redeem Common Units with the proceeds
received from a substantially concurrent issuance of new Common Units or other
Parity Units, so long as each such redemption complies with the terms of the
Partnership Agreement (MLP). As used in this paragraph, “Common Units” and
“Parity Units” have the meaning given to them in the Partnership Agreement
(MLP).

 

(b) Make or permit to be made by the Borrower or any Subsidiary of the Borrower
any payments of principal or interest in respect of Excluded Affiliate Debt (i)
if a Default or Event of Default exists at the time of such payment or would
occur as a result of such payment, or (ii) if such payment would otherwise be
prohibited by the terms of the subordination agreement applicable to such
Excluded Affiliate Debt.

 

7.08 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by a Company to
(a) engage in any non-exempt “prohibited transaction” (as defined in Section
4975 of the Code); (b) fail to comply with ERISA or any other applicable Laws;
or (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

7.09 Nature of Business; Capital Expenditures. Engage in any line of business
other than Present and Related Businesses, or make any Capital Expenditures
except in connection with Present and Related Businesses.

 

7.10 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the MLP, the Borrower or such Subsidiary,
as applicable, than could be obtained on an arm’s length basis from unrelated
third parties, (b) transactions between or among the Borrower and its wholly
owned Subsidiaries not involving any other Affiliate, and (c) any Restricted
Payment permitted by Section 7.07.

 

7.11 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower.

 

7.12 Use of Proceeds. Use the proceeds of any Loan for purposes other than those
permitted by Section 6.12, or use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

7.13 Material Agreements. Permit any amendment to any Material Agreement or the
Partnership Agreement (MLP) if such amendment could reasonably be expected to
materially adversely affect the Lenders; permit any assignment of any Material
Agreement if such assignment could reasonably be expected to materially
adversely affect the Lenders; or permit any Unauthorized Assignment of any
Borrower Operating Agreement.

 

7.14 Financial Covenants.

 

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter to be less than the ratio of 3.0 to 1.0.

 

(b) Leverage Ratio. Permit the Leverage Ratio to be greater than the ratio set
forth below at any time during the applicable period set forth below:

 

(i) During an Acquisition Period: 5.0 to 1.0

 

(ii) Other than during an Acquisition Period: 4.5 to 1.0

 

(c) Pro Forma Adjustments for Asset Acquisitions. For purposes of determining
compliance with this Section 7.14:

 

(i) Consolidated EBITDA shall be calculated after giving effect, on a pro forma
basis for the four consecutive fiscal quarters most recently completed, to any
asset acquisitions (an “Asset Acquisition”) occurring during the period
commencing on the first day of such period to and including the date of
determination (herein called the “Reference Period”), as if such Asset
Acquisition occurred on the first day of the Reference Period (an Asset
Acquisition includes an asset acquisition that gives rise to the need to
calculate compliance hereunder as a result of a Company incurring or assuming
Indebtedness in connection with such asset acquisition); and

 

53



--------------------------------------------------------------------------------

(ii) If, in connection with an Asset Acquisition during any Reference Period,
any Indebtedness is incurred or assumed by the MLP or any Subsidiary, then
Consolidated Interest Charges shall be calculated, on a pro forma basis for the
four quarters most recently completed, as if such Indebtedness had been incurred
on the first day of the Reference Period.

 

7.15 JV Holding Subsidiaries.

 

(a) Permit any JV Holding Subsidiary that is not a Subsidiary Guarantor (i) to
engage in any business other than ownership of the Permitted Joint Ventures
named on Schedule 5.12, or (ii) to acquire or own any Investment in any Person
other than a Permitted Joint Venture named on Schedule 5.12;

 

(b) Incur or suffer to exist any Indebtedness owed by the Borrower or a
Subsidiary of the Borrower to a JV Holding Subsidiary that is not a Subsidiary
Guarantor; or

 

(c) Permit any JV Holding Subsidiary that is not a Subsidiary Guarantor to
incur, assume or be obligated in respect of any Indebtedness.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or (ii) within
three Business Days after the same becomes due, any interest on any Loan, any
L/C Obligation, any commitment or other fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Borrower’s existence), 6.12,6.13 or Article VII;

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 calendar days after the earlier of the date notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender
or the date the Borrower has knowledge of such failure; or

 

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or

 

(e) Cross-Default. (i) The Borrower or any Borrower Affiliate (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness, Guaranty
Obligation or Synthetic Lease Obligation having an aggregate principal amount
(or, in the case of a Synthetic Lease Obligation, Attributable Principal)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $10,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, Guaranty
Obligation or Synthetic Lease Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other

 

54



--------------------------------------------------------------------------------

event is to cause, or to permit the holder or holders of such Indebtedness, the
lessor under such Synthetic Lease Obligation or the beneficiary or beneficiaries
of such Guaranty Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness or Synthetic Lease Obligation to be demanded or to
become due or to be repurchased or redeemed (automatically or otherwise) prior
to its stated maturity, or such Guaranty Obligation to become payable or cash
collateral in respect thereof to be demanded; or (ii) (A) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which the
Borrower or any Borrower Affiliate is the Defaulting Party (as defined in such
Swap Contract) and the Swap Termination Value owed by the Borrower or any
Borrower Affiliate as a result thereof is greater than (individually or
collectively) $10,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Swap Termination Value owed by the Borrower and Borrower Affiliate as a result
thereof is greater than (individually or collectively) $10,000,000 and such
amount is not paid when due under such Swap Contract; or

 

(f) Insolvency Proceedings, Etc. (i) The Borrower or any Borrower Affiliate
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or (ii)
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrower and its Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or

 

(h) Judgments. There is entered against the Borrower, any other Loan Party, any
Subsidiary of a Loan Party or the General Partner (i) a final judgment or order
for the payment of money in an aggregate amount exceeding (individually or
collectively) $20,000,000 (to the extent not covered by third-party insurance as
to which the insurer does not dispute coverage), or (ii) any non-monetary final
judgment that has a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i) ERISA. (i) If the Borrower or any ERISA Affiliate maintains any Pension Plan
or any Multiemployer Plan, an ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or any Subsidiary under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $15,000,000, or (ii) if there is any Multiemployer Plan, the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $15,000,000; or

 

55



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Commitments and all Letters of Credit and
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any material respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(k) Change of Control. There occurs any Change of Control;

 

(l) Dissolution. Any Loan Party shall dissolve, liquidate, or otherwise
terminate its existence, except as permitted in Section 7.05;

 

(m) Material Agreements. (i) Termination or Unauthorized Assignment of any
Borrower Operating Agreement; (ii) termination of any other Material Agreement
if such termination could reasonably be expected to have a Material Adverse
Effect; (iii) termination by Sunoco of Article II of the Omnibus Agreement
pursuant to Section 8.4 (or any other Section) of the Omnibus Agreement; (iv)
default by the Borrower or any of its Subsidiaries or by any Sunoco Contract
Party under any Material Agreement if such default could reasonably be expected
to have a Material Adverse Effect; or

 

(n) Sale of Certain Assets by Sunoco. The sale by a Sunoco Contract Party of a
material portion of its Refinery Assets or other assets related to any of the
Material Agreements between such Sunoco Contract Party and the Borrower or the
Borrower’s Subsidiaries, unless the purchaser thereof has an Investment Grade
Rating and has fully assumed the rights and obligations of such Sunoco Contract
Party under such agreements in respect of the assets sold.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

(c) declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrower, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
and require that the Borrower deliver such payments to the Administrative Agent
to Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
an amount equal

 

56



--------------------------------------------------------------------------------

to the then Outstanding Amount of all L/C Obligations shall be deemed to be
forthwith due and owing by the Borrower to the L/C Issuer and the Lenders as of
the date of such occurrence and the Borrower’s obligation to pay such amounts
shall be absolute and unconditional, without regard to whether any beneficiary
of any such Letter of Credit has attempted to draw down all or a portion of such
amount under the terms of a Letter of Credit and, to the fullest extent
permitted by applicable law, shall not be subject to any defense or be affected
by a right of set-off, counterclaim or recoupment which the Borrower may now or
hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such payments shall be delivered to and held by the Administrative Agent as Cash
Collateral securing the L/C Obligations.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authorization of Administrative Agent. (a) Each Lender
hereby irrevocably (subject to Section 9.09) appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Without limiting the generality of the
foregoing, the Administrative Agent: (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and (c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

57



--------------------------------------------------------------------------------

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

 

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

9.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

9.04 Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing(s)
on the Closing Date (or, if there is no

 

58



--------------------------------------------------------------------------------

Borrowing made on such date, each Lender other than Lenders who gave written
objection to the Administrative Agent prior to such date) shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required hereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

 

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

9.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

9.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse

 

59



--------------------------------------------------------------------------------

the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

9.08 Administrative Agent in its Individual Capacity. Citibank and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Citibank were not the Administrative Agent or
the L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Citibank or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Citibank shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” include Citibank in its individual capacity.

 

9.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.03 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

 

9.10 Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “co-documentation agent,” any other type of agent
(other than the Administrative Agent), “lead arranger,” or “bookrunner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

60



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall, unless in writing and signed by each of the Lenders directly
affected thereby and by the Borrower, and acknowledged by the Administrative
Agent, do any of the following:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02);

 

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (iii) of the proviso below) any fees
or other amounts payable hereunder or under any other Loan Document, provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans and L/C Obligations which is required for
the Lenders or any of them to take any action hereunder;

 

(e) change the Pro Rata Share of any Lender;

 

(f) Release any Guarantor from a Guaranty except in connection with a sale of
all of the equity of such Guarantor permitted pursuant to Section 7.06; or

 

(g) amend this Section, or Section 2.12, or any provision herein providing for
unanimous consent or other action by all the Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Loans or participations in L/C Obligations required to
be funded by it hereunder shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitments of such
Lender may not be increased or extended without the consent of such Lender.

 

61



--------------------------------------------------------------------------------

10.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Subsections (b)
and (e) below), all notices and other communications provided for hereunder and
under the other Loan Documents shall be in writing (including by facsimile
transmission) and mailed, faxed or delivered by hand or overnight courier
service, to the address or facsimile number, or delivered by electronic mail to
the electronic mail address, specified for notices on Schedule 10.02 (for the
Borrower, any Guarantor, the L/C Issuer and the Administrative Agent) or on the
Administrative Details Form (for the Lenders); or, in the case of the Borrower,
the Guarantors the Administrative Agent, or the L/C Issuer, to such other
address as shall be designated by such party in a notice to the other parties,
and in the case of any other party, to such other address as shall be designated
by such party in a notice to the Borrower, the Administrative Agent, and the L/C
Issuer. All such notices and other communications shall be deemed to be given or
made upon actual receipt by the intended recipient if delivered by hand or by
courier or by mail. If delivered by facsimile, such notices and other
communications shall be deemed to be given or made when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsections (b) and (e) below, shall be effective as provided in
said Subsections (b) and (e).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
Subsection (e) below and pursuant to any other procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Except as otherwise provided in Subsection (e) below, unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

62



--------------------------------------------------------------------------------

(e) Electronic Platform. So long as Citibank is the Administrative Agent, all
information, documents and other materials that the Borrower is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under the Credit Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), may be delivered to the Administrative Agent in an electronic
medium in a format acceptable to the Administrative Agent and the Lenders by
e-mail at oploanswebadmin@citigroup.com. The Borrower agrees that the
Administrative Agent may make the Communications, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to the Loan
Documents or any transactions contemplated thereby available to the Lenders by
posting such notices on Intralinks or a substantially similar electronic
transmission system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

 

Each Lender agrees that notice to it (as provided in the next sentence) under
any of the Loan Documents (a “Notice”) specifying that any Communications
hereunder and thereunder have been posted to the Platform shall constitute
effective delivery of such information, documents or other materials to such
Lender for the purposes of this Agreement and the other Loan Documents; provided
that, if requested by any Lender, the Administrative Agent shall deliver a copy
of the Communications hereunder and thereunder to such Lender by e-mail or
telecopier. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy,

 

63



--------------------------------------------------------------------------------

power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein or therein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the preparation, negotiation, syndication,
administration and execution of this Agreement and the other Loan Documents and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.

 

10.05 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each of the Borrower, the MLP and each other Guarantor (by
execution of a Guaranty), jointly and severally, agrees to indemnify, save and
hold harmless each Agent-Related Person, each Syndication Agent-Related Person,
each Documentation Agent-Related Person, each Arranger, each Lender, the L/C
Issuer and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against:
(a) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any Person (other than the Administrative Agent or any
Lender) relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against any Loan Party, any
Affiliate of any Loan Party or any of their respective officers or directors,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders and the L/C Issuer under this
Agreement or any other Loan Document; (b) any and all claims, demands, actions
or causes of action that may at any time (including at any time following
repayment of the Obligations and the resignation of the Administrative Agent or
the replacement of any Lender) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders and the L/C Issuer under this
Agreement or any other Loan Document; (c) without limiting the foregoing, any
and all claims, demands, actions or causes of action that are asserted or
imposed against any Indemnitee, (i) under the application of any Environmental
Law applicable to the Borrower or any of its Subsidiaries or any of their
properties or assets, including the treatment or disposal of Hazardous
Substances on any of their properties or assets, (ii) as a result of the breach
or non-compliance by the Borrower or any Subsidiary with any Environmental Law
applicable to the Borrower or any Subsidiary, (iii) due to past ownership by the
Borrower or any Subsidiary of any of their properties or assets or past activity
on any of their properties or assets which, though lawful and fully permissible
at the time, could result in present liability, (iv) due to the presence, use,
storage, treatment or disposal of Hazardous Substances on or under, or the
escape, seepage, leakage, spillage, discharge, emission or release from, any of
the properties owned or operated by the Borrower or any Subsidiary (including
any liability asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or such Subsidiary, or
(v) due to any other environmental, health or safety condition in connection
with the Loan Documents; (d) any administrative or investigative proceeding by
any Governmental Authority arising out of or

 

64



--------------------------------------------------------------------------------

related to a claim, demand, action or cause of action described in subsection
(a), (b) or (c) above; and (e) any and all liabilities (including liabilities
under indemnities), losses, costs or expenses (including Attorney Costs) that
any Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, WHETHER OR NOT ARISING OUT
OF THE STRICT LIABILITY OR NEGLIGENCE OF AN INDEMNITEE, and whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that no Indemnitee shall be entitled to indemnification for any claim
to the extent caused by its own gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.

 

10.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed), (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned, (iii) any assignment of a
Commitment must be approved by the Administrative

 

65



--------------------------------------------------------------------------------

Agent and each L/C Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee), and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (such fee to be paid by the assignor
or the assignee, as may be agreed between them), and the Eligible Assignee, if
not a Lender, shall deliver to the Administrative Agent an Administrative
Details Form. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05). Upon request,
the Borrower (at its expense) shall execute and deliver new or replacement Notes
to the assigning Lender and the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, or (iii) release any Guarantor from the
Guaranty. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

66



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 10.07(b)), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth Business Day.

 

(h) Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is also an L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the resigning L/C Issuer. Such resigning L/C Issuer shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund participations in Unreimbursed Amounts pursuant
to Section 2.02(c)).

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan or L/C Advance that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan or
L/C Advance, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan or L/C Advance in accordance with
and at the times required by this Agreement, the Granting Lender shall be
obligated to make such Loan or L/C Advance pursuant to the terms hereof, and
(iii) each SPC that is a “foreign corporation, partnership or trust” within the
meaning of the Code must comply with the provisions of Section 10.15. The making
of a Loan or L/C Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan or L/C Advance were
made by such Granting Lender. An SPC shall not be entitled to receive any
greater payment under Article III than its Granting Lender would have been
entitled to receive with respect to any Loan or L/C Advance made by such SPC.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). All voting rights under this Agreement shall
be exercised solely by the Granting Lender and each Granting Lender shall remain
solely responsible to the other parties hereto for its obligations under this
Agreement, including all obligations of a Lender in respect of Loans and L/C
Advances made by its SPC.

 

67



--------------------------------------------------------------------------------

Each Granting Lender shall act as administrative agent for its SPC and give and
receive notices and other communications hereunder. Any payments for the account
of any SPC shall be paid to its Granting Lender as administrative agent for such
SPC and neither the Borrower nor the Administrative Agent shall be responsible
for any Granting Lender’s application of any such payments. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section, any SPC may (i) with notice to, but without
the prior written consent of, the Borrower and the Administrative Agent, assign
all or a portion of its interests in any Loan or L/C Advances to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and L/C
Advances and (ii) disclose on a confidential basis any non-public information
relating to its Loans and L/C Advances to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC. This section may not be amended without the written consent of each
SPC.

 

10.08 Confidentiality. Each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to directors, officers, employees,
auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the Borrower
or its Subsidiaries, which is furnished pursuant to this Agreement and which (i)
the Borrower in good faith considers to be confidential and (ii) is either
clearly marked confidential or is designated by the Borrower to the
Administrative Agent or the Lenders in writing as confidential, provided that
any Lender may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to or required by any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such Lender
or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States of America or
elsewhere) or their successors, (c) as may be required or appropriate in
response to any summons or subpoena in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement, provided that such Eligible Assignee or Participant or
prospective Eligible Assignee or Participant executes an agreement containing
provisions substantially similar to those contained in this Section 10.08, (f)
in connection with the exercise of any remedy by such Lender following an Event
of Default pertaining to the Loan Documents, (g) in connection with any
litigation involving such Lender pertaining to the Loan Documents, (h) to any
Lender or the Administrative Agent, or (i) to any Affiliate of any Lender (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential).

 

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Administrative Agent and the Lenders, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

68



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Regardless of any provision contained in any
Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving, or receiving interest in excess of the Maximum
Amount. If, contrary to the parties’ intent expressed in Section 10.16(a), the
Laws of the State of Texas are applicable for purposes of determining the
“Maximum Rate” or the “Maximum Amount,” then those terms mean the “weekly
ceiling” from time to time in effect under Texas Finance Code § 303.305, as
amended. The Borrower agrees that Chapter 346 of the Texas Finance Code, as
amended (which regulates certain revolving credit loan accounts and revolving
tri-party accounts), does not apply to the Obligations.

 

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.12 Integration; Electronic Execution of Assignments. (a) This Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

69



--------------------------------------------------------------------------------

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.

 

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15 Foreign Lenders. Each Lender that is a “foreign corporation, partnership
or trust” within the meaning of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or after accepting an assignment of an interest herein), two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from withholding tax
on all payments to be made to such Person by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Person by the Borrower pursuant to this Agreement) or such
other evidence satisfactory to the Borrower and the Administrative Agent that
such Person is entitled to an exemption from U.S. withholding tax. Thereafter
and from time to time, each such Person shall (a) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent. The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

10.16 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.

 

70



--------------------------------------------------------------------------------

(b) EACH COMPANY AND OTHER PARTY HERETO, AND EACH GUARANTOR, BY EXECUTION OF A
GUARANTY, AGREES AS TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, AND BY EXECUTION OF A GUARANTY, EACH GUARANTOR CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO,
AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT ITS
ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE. THE BORROWER AND EACH GUARANTOR, BY ITS EXECUTION OF A
GUARANTY, AGREES TO DESIGNATE AND MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN
NEW YORK IN CONNECTION WITH ACTIONS AND PROCEEDINGS UNDER THE LOAN DOCUMENTS AND
TO DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE THEREOF.

 

10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT AND
EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR ANY OF
THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE COMPANIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND (b)
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, PROVIDED THAT THE WAIVER CONTAINED IN THIS SECTION
10.17(b) SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM DAMAGES ARE
SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”)), it is required to obtain, verify and record information that

 

71



--------------------------------------------------------------------------------

identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

10.19 Termination of Existing Credit Agreement. The Borrower has given, or
contemporaneously with the execution and delivery of this Agreement is giving,
to the administrative agent under the Existing Credit Agreement, notice of the
termination of the lenders under the Existing Credit Agreement, so that such
commitments terminate on the Closing Date. Execution of this Agreement by
Lenders who are lenders under the Existing Credit Agreement shall constitute a
waiver of the notice provisions in Section 2.05 of the Existing Credit Agreement
that would otherwise be applicable to such termination, and the administrative
agent under the Existing Credit Agreement may rely on this Section 10.19.

 

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES

BEGIN ON NEXT PAGE]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Agreement to be duly executed
as of the data first above written.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS
L.P., as Borrower

By:

  SUNOCO LOGISTICS PARTNERS GP LLC, its     General Partner

By:

 

 

/s/ PAUL MULHOLLAND

--------------------------------------------------------------------------------

Name:

  PAUL MULHOLLAND

Title:

  TREASURER

 

SUNOCO LOGISTICS PARTNERS OPERATIONS
L.P., a Dalaware limited partnership, as Guarantor

By:

  SUNOCO PARTNERS LLC, its General Partner

By:

 

 

/s/ PAUL MULHOLLAND

--------------------------------------------------------------------------------

Name:

  PAUL MULHOLLAND

Title:

  TREASURER

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, a Lender
and L/C Issuer

By:

 

/s/ K. CLINTON GERST

--------------------------------------------------------------------------------

Name:

 

K. CLINTON GERST

Title:

 

Attorney-in-Fact

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and L/C Issuer

By:

 

/s/ Nicholas A. Bell

--------------------------------------------------------------------------------

Name:

 

Nicholas A. Bell

Title:

 

Director

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Keven D. Smith

--------------------------------------------------------------------------------

Name:

 

Keven D. Smith

Title:

 

Vice President

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ David Edge

--------------------------------------------------------------------------------

Name:

 

David Edge

Title:

 

Managing Director

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as
a Lender

By:

 

/s/ Russell Clingman

--------------------------------------------------------------------------------

Name:

 

Russell Clingman

Title:

 

Director

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI TRUST

COMPANY, as a Lender

By:

 

/s/ Karen Ossolinski

--------------------------------------------------------------------------------

Name:

 

Karen Ossolinski

Title:

 

Vice President

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch, as a Lender

By:

 

/s/ Jay Chall

--------------------------------------------------------------------------------

Name:

 

Jay Chall

Title:

 

Director

By:

 

/s/ Mikhail Faybusovich

--------------------------------------------------------------------------------

Name:

 

Mikhail Faybusovich

Title:

 

Associate

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB, as a Lender

By:

 

/s/ Gary T. Taylor

--------------------------------------------------------------------------------

Name:

  Gary T. Taylor

Title:

  Vice President

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:

 

/s/ Linda M. Stephens

--------------------------------------------------------------------------------

Name:

  Linda M. Stephens

Title:

  Authorized Signatory

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:

 

/s/ Doris Mesa

--------------------------------------------------------------------------------

   

Doris Mesa

   

Associate Director

   

Banking Products

   

Services, US

By:

 

/s/ Winslowe Ogbourne

--------------------------------------------------------------------------------

   

Winslowe Ogbourne

   

Associate Director

   

Banking Products

   

Services, US

 

[THIS IS A SIGNATURE PAGE TO THE

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

None

 

Schedule 1.01 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Citibank, N.A.

   $ 28,500,000

Barclays Bank PLC

   $ 28,500,000

KeyBank National Association

   $ 26,000,000

SunTrust Bank

   $ 26,000,000

Wachovia Bank, National Association

   $ 26,000,000

Bank of Tokyo-Mitsubishi Trust Company

   $ 23,000,000

Credit Suisse First Boston

   $ 23,000,000

Lehman Brothers Bank, FSB

   $ 23,000,000

Royal Bank of Canada

   $ 23,000,000

UBS Loan Finance LLC

   $ 23,000,000

Total:

   $ 250,000,000

 

Schedule 2.01 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.12

 

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

 

(a) Subsidiaries as of the Closing Date:

 

Name

--------------------------------------------------------------------------------

   Jurisdiction of Organization


--------------------------------------------------------------------------------

  

Ownership

--------------------------------------------------------------------------------

1. Sunoco Logistics Partners Operations GP LLC    Delaware    100% owned by the
Borrower 2. Sunoco Partners Marketing & Terminals L.P.    Texas    99.99%
limited partner interest owned by the Borrower           0.01% general partner
interest owned by Sunoco Logistics Partners Operations GP LLC 3. Sunoco Pipeline
L.P.    Texas    99.99% limited partner interest owned by the Borrower          
0.01% general partner interest owned by Sunoco Logistics Partners Operations GP
LLC 4. PUT, LLC    Delaware    100% owned by Sunoco Pipeline, L.P. 5. Sunoco
West Texas Gulf Pipe Line LLC    Delaware    100% owned by Sunoco Pipeline, L.P.

 

(b) Investments in Permitted Joint Ventures as of the Closing Date

 

1. Sunoco Pipeline L.P. has a 9.4% interest in Explorer Pipeline Company, a
Delaware corporation.

 

2. Sunoco West Texas Gulf Pipe Line LLC has a 43.81% in West Texas Gulf Pipe
Line Company, a Delaware limited liability company

 

3. PUT, LLC has (A) a 31.50% interest in Wolverine Pipeline Company, a Delaware
limited liability company, (B) a 14.00% interest in Yellowstone Pipeline
Company, a Delaware limited liability company, and (C) a 12.3% interest in West
Shore Pipeline Company, a Delaware limited liability company.

 

Schedule 5.12 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

EXISTING LIENS

 

None

 

Schedule 7.01 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 10.02

 

ADDRESSES FOR NOTICES TO BORROWER,

GUARANTORS AND ADMINISTRATIVE AGENT

 

ADDRESS FOR NOTICES TO BORROWER

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

 

Ten Penn Center

1801 Market Street

Philadelphia, PA 19103

Attn: Paul A. Mulholland

Telephone: (215) 246-8810

Facsimile: (215) 977-3559

Electronic Mail: pamulholland@sunocoinc.com

 

ADDRESS FOR NOTICES TO GUARANTORS

 

Ten Penn Center

1801 Market Street

Philadelphia, PA 19103

Attn: Paul A. Mulholland

Telephone: (215) 246-8810

Facsimile: (215) 977-3559

Electronic Mail: pamulholland@sunocoinc.com

 

ADDRESSES FOR ADMINISTRATIVE AGENT

 

Administrative Agent’s Office:

 

Citibank, N.A.

Two Penns Way, 1st Floor

Newcastle, DE 19720

Attention: Dawayne Sims

Telephone: (302) 894-6011

Facsimile: (212) 994-0961

Electronic Mail: dawayne.sims@citigroup.com

Account No.: 36852248

Ref: Sunoco Logistics Partners

ABA# 021000089

 

Schedule 10.02 – Page 1



--------------------------------------------------------------------------------

L/C Issuer - Citibank:

 

Citibank, N.A.

Two Penns Way, 1st Floor

Newcastle, DE 19720

Attention: Dawayne Sims

Telephone: (302) 894-6011

Facsimile: (212) 994-0961

Electronic Mail: dawayne.sims@citigroup.com

Account No.: 36852248

Ref: Sunoco Logistics Partners

ABA# 021000089

 

L/C Issuer -– Barclays:

 

Barclays Bank PLC

200 Park Avenue

New York, NY 10166

Attention: Dawn Townsend

Telephone: (212) 412-5142

Facsimile: (212) 412-5111

Electronic Mail: dawn.townsend@barcap.com

 

Schedule 10.02 - Page 2



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF BORROWING NOTICE

 

Date:                     ,         

 

To: Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 22,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Sunoco Logistics Partners Operations L.P., a
Delaware limited partnership, Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

  1. The undersigned hereby requests the following Type of Loan and applicable
Dollar amount:

 

  (a) Base Rate Loan for $                        .

 

  (b) Eurodollar Rate Loan with Interest Period of:

 

  (i) one month for             $                                 

 

  (ii) two months for           $                                 

 

  (iii) three months for         $                                

 

  (iv) six months for             $                                 

 

  2. Requested date of Borrowing:                     , 200_.

 

  3. Purpose of Loan:

 

         To fund Quarterly Distributions (Section 6.12(d) of the Agreement)

         Other

 

  4. If the Loan is for the purpose of funding Quarterly Distributions:

 

  (a) Total outstanding amount of Distribution Loans:
$                                

 

  (b) Amount of Distribution Loan requested: $                                

 

  (c) Total of lines 4.(a)plus4.(b): $                                

  (must be not be greater than $20,000,000)

 

The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

 

(a) the representations and warranties of the Borrower contained in Article V
(excluding Section 5.05(c)) of the Agreement are true and correct as though made
on and as of such date (except such representations and warranties which
expressly refer to an earlier date, which are true and correct as of such
earlier date); and

 

Exhibit A-1

Page 1

Form of Borrwoing Notice



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing(s).

 

The Borrowing requested herein complies with Sections 2.01, and 2.03 of the
Agreement, as applicable.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By   Sunoco Logistics Partners GP LLC,
its     General Partner By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit A-1

Page 2

Form of Borrowing Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:                     ,         

 

TO: Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 22,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as herein defined), among Sunoco Logistics Partners Operations L.P., a
Delaware limited partnership, Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

The undersigned hereby requests a [conversion] [continuation] of Loans as
follows:

 

1.   Amount of [conversion] [continuation]:    $                      2.  
Existing rate:    Check applicable blank     (a)    Base Rate          (b)   

Eurodollar Rate Loan with

Interest Period of:

              (i)    one month               (ii)    two months              
(iii)    three months               (iv)    six months      3.   If a Eurodollar
Rate Loan, date of the last day of the Interest Period for such Loan:
                    , 200    . The Loan described above is to be [converted]
[continued] as follows: 4.   Requested date of [conversion] [continuation]:
            , 200    .      5.   Requested Type of Loan and applicable Dollar
amount:          (a)    Base Rate Loan for    $                                 
    (b)    Eurodollar Rate Loan with Interest Period of:               (i)   
one month for    $                                           (ii)    two months
for    $                                           (iii)    three months for   
$                                           (iv)    six months for    $
                                

 

Exhibit A-2

Page 1

Form of Conversion Continuation Notice



--------------------------------------------------------------------------------

The [conversion] [continuation] requested herein complies with Sections 2.01 and
2.03 of the Agreement, as applicable.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By   Sunoco Logistics Partners GP LLC,
its     General Partner By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit A-2

Page 2

Form of Conversion Continuation Notice



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF NOTE

 

$                                   November 22, 2004

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of              (the “Lender”), on the Maturity Date (as defined in
the Credit Agreement referred to below) the principal amount of
            Dollars             ($            ), or such lesser principal amount
of Loans (as defined in such Credit Agreement) due and payable by the Borrower
to the Lender on the Maturity Date under that certain Credit Agreement, dated as
of even date herewith (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, Sunoco
Logistics Partners L.P., a Delaware limited partnership, the Lenders from time
to time party thereto, and Citibank, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and is subject to optional and mandatory prepayment in whole or
in part as provided therein. This Note is also entitled to the benefits of each
Guaranty. Upon the occurrence of one or more of the Events of Default specified
in the Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Note.

 

Exhibit B

Page 1

Form of Notice



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By:  

Sunoco Logistics Partners GP LLC, its

General Partner

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit B

Page 2

Form of Notice



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

--------------------------------------------------------------------------------

 

Type of Loan
Made

--------------------------------------------------------------------------------

 

Amount of

Loan Made

--------------------------------------------------------------------------------

  

End of

Interest

Period

--------------------------------------------------------------------------------

   Amount of
Principal or
Interest Paid
This Date


--------------------------------------------------------------------------------

   Revolver
Principal Debt
This Date


--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

Exhibit B

Page 3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02 of the Agreement)

 

Financial Statement Date:                     ,             

 

To: Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 22,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Sunoco Logistics Partners Operations L.P., a
Delaware limited partnership (the “Borrower”), Sunoco Logistics Partners L.P., a
Delaware limited partnership (the “MLP”), the Lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent. Capitalized terms used
herein but not defined herein shall have the meaning set forth in the Agreement.

 

The undersigned Responsible Officers hereby certify as of the date hereof that
they are the                          of the MLP and the
                         of the Borrower, and that, as such, they are authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the MLP and the Borrower, and that:

 

[Use one of the following for fiscal year-end financial statements]

 

Attached hereto are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the MLP ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section. [or]

 

The year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the MLP ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section were filed on-line through EDGAR on
                    .

 

[Use one of the following for fiscal quarter-end financial statements]

 

Attached hereto are the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of the MLP ended as of the above
date, together with a certificate of a Responsible Officer of the MLP stating
that such financial statements fairly present the financial condition, results
of operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes. [or]

 

Attached is a certificate of a Responsible Officer of the MLP stating that the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the MLP ended as of the above date, which were filed
on-line through EDGAR on                     , fairly present the financial
condition, results of operations and cash flows of the MLP and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

[Use the following for both fiscal year-end and quarter-end financial
statements]

 

Exhibit C

Page 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

1. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

2. A review of the activities of the MLP and the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the MLP and the Borrower performed
and observed all their respective Obligations under the Loan Documents, and no
Default or Event of Default has occurred and is continuing except as follows
(list of each such Default or Event of Default and include the information
required by Section 6.03 of the Credit Agreement):

 

3. The covenant analyses and information set forth on Schedule 1 attached hereto
are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                         .

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P. By:   Sunoco Logistics Partners GP
LLC,     its General Partner By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited partnership By:   Sunoco
Partners LLC, its General Partner By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit C

Page 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.04(e) – Indebtedness of Subsidiaries           A.   
Consolidated EBITDA for the most recent four fiscal quarters: (Line II.A.8
below)    $                  B.    Consolidated EBITDA shown in Line I.A, times
0.5:    $                  C.    Actual Principal Amount of Indebtedness of
Subsidiaries: (may not exceed the amount set forth in Line I.B above)   
$             II.    Section 7.14(a) – Interest Coverage Ratio.      A.   
Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date (“ Subject Period “) (see Credit Agreement definition of “Consolidated
EBITDA”):                1.    Consolidated Net Income for Subject Period:   
$                       2.    Consolidated Interest Charges for Subject Period:
   $                       3.    Provision for income taxes for Subject Period:
   $                       4.    Depreciation expenses for Subject Period:   
$                       5.    Amortization expenses for Subject Period:   
$                       6.    Consolidated EBITDA (prior to pro forma
adjustments for Asset Acquisitions pursuant to Section 7.14(c)(i)) (Lines II.A.1
+ II.A.2 + II.A.3 + II.A.4 + II.A.5):    $                       7.    Pro forma
adjustments to EBITDA for Asset Acquisitions during the Subject Period (Section
7.14(c)(i)), giving effect to such Asset Acquisitions on a pro forma basis for
the Subject Period as if such Asset Acquisitions occurred on the first day of
the Subject Period:    $            

 

Exhibit C

Page 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

          8.    Consolidated EBITDA, including pro forma adjustments for Asset
Acquisitions (Lines II.A.6 + II.A.7):    $                  B.    Consolidated
Interest Charges for Subject Period:                1.    Consolidated Interest
Charges for the four consecutive fiscal quarters ending on the Statement Date:
   $                       2.    Pro forma adjustment for Interest Charges
during the four consecutive fiscal quarters ending on the Statement Date
(Section 7.14(c)(ii)):    $                       3.    Consolidated Interest
Charges, including pro forma adjustments (Lines II.B.1 + II.B.2):   
$                  C.    Interest Coverage Ratio:                1.   
Consolidated EBITDA adjusted for Asset Acquisitions (Line II.A.8):   
$                       2.    Consolidated Interest Charges adjusted for Asset
Acquisitions (Line II.B.3):    $                       3.    Interest Coverage
Ratio (Line II.C.1 ÷ Line II.C.2):                Minimum required: 3.0:1.0   
         to 1.0 III.    Section 7.14(b) – Leverage Ratio           A.   
Consolidated Total Debt:    $                  B.    Minus Excluded Affiliate
Debt    $                  C.    Consolidated EBITDA (including pro forma
adjustments for Asset Acquisitions) (Line II.A.8 above):    $                 
D.    Leverage Ratio ((Line III.A minus Line III.B÷ III.C):             to 1.0  
       

Maximum permitted: 4.5:1.0*

*If Section 7.14(b)(i) is applicable (Acquisition Period), please attach
separate sheet showing relevant calculations and compliance.

    

 

Exhibit C

Page 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.    Compliance with Sections 7.02(c), (d), (e) and (f) (Permitted Joint
Ventures)           Amount of Investment permitted by Section 7.02(c) (note:
fixed amount as of the Closing Date):    $                  Aggregate Investment
in Permitted Joint Ventures as of the Statement Date permitted pursuant to
Section 7.02(d)
(equity issuances):    $                  Purchase price for equity interests in
Mid-Valley joint venture ( Section 7.02(e)):    $                  Aggregate
Investment in Permitted Joint Ventures as of the Statement Date permitted
pursuant to Section 7.02(f) :
(maximum: $ 150,000,000)    $             V.    Compliance with Section 7.02(g)
(Canadian Subsidiaries)           Aggregate Investment in Canadian Subsidiaries
as of the Statement Date: (maximum: $ 50,000,000)    $             VI.   
Calculation of Compliance with Section 7.06(a)(iv) and Section 2.04(b)
(Dispositions and Mandatory Prepayments)           A.    Section 2.04(b)(i) and
Section 7.06(a)(iv):                1.    The aggregate Net Cash Proceeds
realized from Triggering Sales during the fiscal quarter ending on the Statement
Date (required to be deposited with the Administrative Agent pursuant to Section
2.04(b)(iii)):    $                       2.    Amount of Loans to be prepaid
and amount of Commitment reduction (Unreinvested proceeds of Dispositions – see
Section 2.04(b)(iii)):    $             VII.    Distribution Loans – Section
2.01(b) –Date of prepayment and Commitment reduction           A.    Total
amount of Distribution Loans outstanding as of the Statement Date (may not
exceed $20,000,000):    $                  B.    Attach schedule showing each
date on which a Distribution Loan was made and each repayment during the fiscal
quarter ending on the Statement Date     

 

Exhibit C

Page 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

VIII.    Section 7.07 – Calculation of Available Cash and Quarterly
Distributions           A.    Available Cash of the MLP for the fiscal quarter
ending on the Statement Date:    $                   B.    Available Cash of the
Borrower for the fiscal quarter ending on the Statement Date:    $             
     C.    Borrower Distributions of Available Cash made during the fiscal
quarter ending on the Statement Date (attach a schedule showing date(s) and
amount(s))           D.    MLP Distributions of Available Cash made during the
fiscal quarter ending on the Statement Date (attach a schedule showing date(s)
and amount(s))     

IX.    Section 6.15 – Clean Down Period           [This section is required to
be completed only at fiscal year end, and only if during any such fiscal year
the Borrower requested Distribution Loans.] One Clean Down period of fifteen
(15) consecutive days
during the fiscal year is required in compliance with Section 6.15. For the
current fiscal year, describe
the Clean Down period (period of consecutive days (and dates)):   
# of Days         Dates

 

Exhibit C

Page 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                       
                                                                          

 

2. Assignee:                                       
                                                                          

                                       
                                     [and is an Affiliate of [identify Lender]

 

3. Borrower(s): Sunoco Logistics Partners Operations L.P.

 

4. Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

 

5. Credit Agreement: The Credit Agreement dated as of November 22, 2004 among
Sunoco Logistics Partners Operations L.P.    , the Lenders parties thereto, and
Citibank, N.A., as Administrative Agent

 

Exhibit D

Page 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount

of

Commitment/Loans

for all Lenders

--------------------------------------------------------------------------------

 

Amount of

Commitment/Loans

Assigned1

--------------------------------------------------------------------------------

 

Percentage Assigned

of

Commitment/Loans2

--------------------------------------------------------------------------------

 

CUSIP Number

--------------------------------------------------------------------------------

$

  $   %    

$

  $   %    

$

  $   %    

 

  [7. Trade Date:                    ]3

--------------------------------------------------------------------------------

1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D

Page 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:                              , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Title:     ASSIGNEE [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Title:    

 

[Consented to and]1 Accepted: CITIBANK, N.A., as Administrative Agent By  

 

--------------------------------------------------------------------------------

Title:     [Consented to:]2 [NAME OF RELEVANT PARTY] By  

 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 To be added only if the consent of the Borrower and/or L/C Issuer is required
by the terms of the Credit Agreement.

 

Exhibit D

Page 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loans Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D

Page 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-1

 

FORM OF SUBSIDIARY GUARANTY

 

THIS GUARANTY is executed as of November 22, 2004, jointly and severally by the
undersigned (each a “Guarantor” and collectively the “Guarantors”), for the
benefit of CITIBANK, N.A., a national banking association (in its capacity as
Administrative Agent for the benefit of Lenders).

 

RECITALS

 

A. Sunoco Logistics Partners Operations L.P., a Delaware limited partnership
(“Borrower”), Sunoco Logistics Partners L.P., a Delaware limited partnership
(the “MLP”), Citibank, N.A., as Administrative Agent (including its permitted
successors and assigns in such capacity, “Administrative Agent”), and the
Lenders now or hereafter party to the Credit Agreement (including their
respective permitted successors and assigns, “Lenders”) have entered into a
Credit Agreement, dated as of November 22, 2004 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”);

 

B. Provisions of the Credit Agreement permit Guarantors to directly or
indirectly receive proceeds of Borrowings made pursuant thereto; and

 

C. This Guaranty is integral to the transactions contemplated by the Loan
Documents and the execution and delivery hereof, is a condition precedent to
Lenders’ obligations to extend credit under the Loan Documents.

 

ACCORDINGLY, for adequate and sufficient consideration, the receipt and adequacy
of which are hereby acknowledged, each Guarantor, jointly and severally,
guarantees to Administrative Agent and Lenders the prompt payment when due,
whether at stated maturity, by required payment, upon acceleration, demand or
otherwise, of the Guaranteed Debt (defined below) as follows:

 

1. DEFINITIONS. Terms defined in the Credit Agreement have the same meanings
when used, unless otherwise defined, in this Guaranty. As used in this Guaranty:

 

Borrower means Borrower, Borrower as a debtor-in-possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party appointed for
Borrower or for all or substantially all of Borrower’s assets under any Debtor
Relief Law.

 

Credit Agreement is defined in the recitals to this Guaranty.

 

Guaranteed Debt means, collectively, (a) the Obligations and (b) all present and
future costs, attorneys’ fees, and expenses reasonably incurred by
Administrative Agent or any Lender to enforce Borrower’s, any Guarantor’s, or
any other obligor’s payment of any of the Guaranteed Debt, including, without
limitation (to the extent lawful), all present and future amounts that would
become due but for the operation of §§ 502 or 506 or any other provision of
Title 11 of the United States Code and all present and future accrued and unpaid
interest (including, without limitation, all post-maturity interest and any
post-petition interest in any proceeding under Debtor Relief Laws to which
Borrower or any Guarantor becomes subject).

 

Guarantor and Guarantors is defined in the preamble to this Guaranty.

 

Exhibit E-1

Page 1

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

Lender means, individually, or Lenders means, collectively, on any date of
determination, the Lenders and their permitted successors and assigns.

 

Subordinated Debt means, for each Guarantor, all present and future obligations
of any Company to such Guarantor, whether those obligations are (a) direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, (b) due or to become due to such Guarantor, (c) held by or are to
be held by such Guarantor, (d) created directly or acquired by assignment or
otherwise, or (e) evidenced in writing.

 

2. GUARANTY. (a) This is an absolute, irrevocable, and continuing guaranty of
payment, not collection, and the circumstance that at any time or from time to
time the Guaranteed Debt may be paid in full does not affect the obligation of
any Guarantor with respect to the Guaranteed Debt incurred after that. This
Guaranty remains in effect until the Guaranteed Debt is fully paid and
performed, all commitments to extend any credit under the Loan Documents have
terminated and all Letters of Credit have terminated. No Guarantor may rescind
or revoke its obligations with respect to the Guaranteed Debt. Notwithstanding
any contrary provision, it is the intention of Guarantors, Lenders, and
Administrative Agent that the amount of the Guaranteed Debt guaranteed by each
Guarantor by this Guaranty shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer, or similar Laws
applicable to each such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Guaranty or any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Debt, the
amount of the Guaranteed Debt guaranteed by any Guarantor under this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render such Guarantor’s obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any applicable state Law.

 

(b) No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder (i) without setoff or counterclaim,
and (ii) free and clear of and without deduction for any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Lender) is imposed upon a Guarantor with respect to
any amount payable by it hereunder, such Guarantor will pay to the Lender, on
the date on which such amount is due and payable hereunder, such additional
amount in Dollars as shall be necessary to enable the Lender to receive the same
net amount which the Lender would have received on such due date had no such
obligation been imposed upon such Guarantor. Each Guarantor will deliver
promptly to the Lender certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by such
Guarantor hereunder. The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

 

(c) All payments made by a Guarantor under this Guaranty shall be made to the
Administrative Agent at the Administrative Agent’s Office in Dollars.



3. CONSIDERATION. Each Guarantor represents and warrants that its liability
under this

 

Guaranty may reasonably be expected to directly or indirectly benefit it.

 

4. CUMULATIVE RIGHTS. If any Guarantor becomes liable for any indebtedness owing
by Borrower to Administrative Agent or any Lender, other than under this
Guaranty, that liability may

 

Exhibit E-1

Page 2

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

not be in any manner impaired or affected by this Guaranty. The Rights of
Administrative Agent or Lenders under this Guaranty are cumulative of any and
all other Rights that Administrative Agent or Lenders may ever have against any
Guarantor. The exercise by Administrative Agent or Lenders of any Right under
this Guaranty or otherwise does not preclude the concurrent or subsequent
exercise of any other Right.

 

5. PAYMENT UPON DEMAND; OBLIGATIONS INDEPENDENT. (a) If an Event of Default
exists, each Guarantor shall, on demand and without further notice of dishonor
and without any notice having been given to any Guarantor previous to that
demand of either the acceptance by Administrative Agent or Lenders of this
Guaranty or the creation or incurrence of any Guaranteed Debt, pay the amount of
the Guaranteed Debt then due and payable to Administrative Agent and Lenders;
provided that, if an Event of Default exists and Administrative Agent or Lenders
cannot, for any reason, accelerate the Obligations, then the Guaranteed Debt
shall be, as among Guarantors, Administrative Agent, and Lenders, a fully
matured, due, and payable obligation of Guarantors to Administrative Agent and
Lenders.

 

(b) The obligations of each Guarantor hereunder are those of primary obligor,
and not merely as surety, and are independent of the Guaranteed Obligations and
the obligations of any other guarantor, and it is not necessary for
Administrative Agent or Lenders, in order to enforce this Guaranty against any
Guarantor, first or contemporaneously to institute suit or exhaust remedies
against Borrower or others liable on any Guaranteed Debt.

 

6. SUBORDINATION. The Subordinated Debt is expressly subordinated to the full
and final payment of the Obligations. Upon the occurrence and during the
continuation of a Default or an Event of Default, each Guarantor agrees not to
accept any payment of any Subordinated Debt from any Company. In the event of
(i) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition or other similar proceeding relating to any Company,
its creditors as such or its property, (ii) any proceeding for the liquidation,
dissolution or other winding-up of any Company, voluntary or involuntary,
whether or not involving insolvency or bankruptcy proceedings, (iii) any
assignment by any Company for the benefit of creditors, or (iv) any other
marshalling of the assets of a Company, the Obligations (including any interest
thereon accruing at the legal rate after the commencement of any such
proceedings and any additional interest that would have accrued thereon but for
the commencement of such proceedings) shall first be paid in full before any
payment or distribution, whether in cash, securities or other property, shall be
made to any holder of any Subordinated Debt. If any Guarantor receives any
payment of any Subordinated Debt in violation of the terms of this Section, such
Guarantor shall hold that payment in trust for Administrative Agent and Lenders
and promptly turn it over to Administrative Agent, in the form received (with
any necessary endorsements), to be applied to the Obligations.

 

7. SUBROGATION AND CONTRIBUTION. Until payment in full of the Guaranteed Debt,
the termination of the Obligations of Lenders to extend credit under the Loan
Documents, and the termination of all Letters of Credit, (a) no Guarantor may
assert, enforce, or otherwise exercise any Right of subrogation to any of the
Rights or Liens of Administrative Agent or Lenders or any other beneficiary
against Borrower or any other obligor on the Guaranteed Debt or any collateral
or other security or any Right of recourse, reimbursement, subrogation,
contribution, indemnification, or similar Right against Borrower or any other
obligor on any Guaranteed Debt or any Guarantor of it, and (b) each Guarantor
defers all of the foregoing Rights (whether they arise in equity, under
contract, by statute, under common Law, or otherwise). Upon payment in full of
the Guaranteed Debt and the termination of the obligations of Lenders to extend
credit under the Loan Documents, each Guarantor shall be subrogated to the
rights of the Administrative Agent and Lenders against Borrower and the other
obligors.

 

Exhibit E-1

Page 3

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

8. NO RELEASE. Each Guarantor agrees that its obligations under this Guaranty
may not be released, diminished, or affected by the occurrence of any one or
more of the following events: (a) any taking or accepting of any additional
guaranty or any other security or assurance for any Guaranteed Debt; (b) any
release, surrender, exchange, subordination, impairment, or loss of any
collateral securing any Guaranteed Debt; (c) any full or partial release of the
liability of any other obligor on the Obligations, except for any final release
resulting from payment in full of such Obligations; (d) the modification of, or
waiver of compliance with, any terms of any other Loan Document; (e) the
insolvency, bankruptcy, or lack of corporate or partnership power of any other
obligor at any time liable for any Guaranteed Debt, whether now existing or
occurring in the future; (f) any renewal, extension, or rearrangement of any
Guaranteed Debt or any adjustment, indulgence, forbearance, or compromise that
may be granted or given by Administrative Agent or any Lender to any other
obligor on the Obligations; (g) any neglect, delay, omission, failure, or
refusal of Administrative Agent or any Lender to take or prosecute any action in
connection with the Guaranteed Debt or to foreclose, take, or prosecute any
action in connection with any Loan Document; (h) any failure of Administrative
Agent or any Lender to notify any Guarantor of any renewal, extension, or
assignment of any Guaranteed Debt, or the release of any security or of any
other action taken or refrained from being taken by Administrative Agent or any
Lender against Borrower or any new agreement between Administrative Agent, any
Lender, and Borrower; it being understood that neither Administrative Agent nor
any Lender is required to give any Guarantor any notice of any kind under any
circumstances whatsoever with respect to or in connection with any Guaranteed
Debt, other than any notice required to be given in this Guaranty; (i) the
unenforceability of any Guaranteed Debt against any other obligor or any
security securing same because it exceeds the amount permitted by Law, the act
of creating it is ultra vires, the officers creating it exceeded their authority
or violated their fiduciary duties in connection with it, or otherwise; (j) any
payment of the Obligations to Administrative Agent or any Lender is held to
constitute a preference under any Debtor Relief Law or for any other reason
Administrative Agent or any Lender is required to refund that payment or make
payment to someone else (and in each such instance this Guaranty will be
reinstated in an amount equal to that payment); or (k) any other circumstance
which might otherwise constitute a defense available to, or a legal or equitable
discharge of, Borrower or any Guarantor.

 

9. WAIVERS. By execution hereof, each Guarantor waives presentment and demand
for payment, protest, notice of intention to accelerate, notice of acceleration,
and notice of protest and nonpayment, and agrees that its liability with respect
to the Guaranteed Debt (or any part thereof) shall not be affected by any
renewal or extension in the time of payment of the Obligations (or any part
thereof). To the maximum extent lawful, each Guarantor waives all Rights by
which it might be entitled to require suit on an accrued Right of action in
respect of any Guaranteed Debt or require suit against Borrower or others.

 

10. LOAN DOCUMENTS. By execution hereof, each Guarantor covenants and agrees
that certain representations, warranties, terms, covenants, and conditions set
forth in the Loan Documents are applicable to Guarantors by their terms and
shall be imposed upon Guarantors, and each Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the offset provisions of the Loan Documents in favor
of Administrative Agent and Lenders. In the event the Credit Agreement or any
other Loan Document shall cease to remain in effect for any reason whatsoever
during any period when any part of the Guaranteed Debt remains unpaid, the
terms, covenants, and agreements of the Credit Agreement or such other Loan
Document incorporated herein by reference shall nevertheless continue in full
force and effect as obligations of Guarantors under this Guaranty.

 

Exhibit E-1

Page 4

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

11. RELIANCE AND DUTY TO REMAIN INFORMED. Each Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Loan Documents and such other information as it has deemed appropriate in
order to make its own credit analysis and decision to execute and deliver this
Guaranty. Each Guarantor confirms that it has made its own independent
investigation with respect to Borrower’s creditworthiness and is not executing
and delivering this Guaranty in reliance on any representation or warranty by
Administrative Agent or any Lender as to that creditworthiness. Each Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition of Borrower and any circumstances affecting Borrower’s ability to
perform under the Loan Documents to which it is a party.

 

12. LOAN DOCUMENT. This Guaranty is a Loan Document and is subject to the
applicable provisions of Articles 1 and 10 of the Credit Agreement, including,
without limitation, the provisions relating to GOVERNING LAW, AND WAIVER OF
RIGHT TO JURY TRIAL, both of which are incorporated into this Guaranty by
reference the same as if set forth in this Guaranty verbatim.

 

13. NOTICES. All notices required or permitted under this Guaranty, if any,
shall be given in the manner set forth in Section 10.02 of the Credit Agreement.

 

14. AMENDMENTS, ETC. No amendment, waiver, or discharge to or under this
Guaranty is valid unless it is in writing and is signed by the party against
whom it is sought to be enforced and is otherwise in conformity with the
requirements of Section 10.01 of the Credit Agreement. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.

 

15. ADMINISTRATIVE AGENT AND LENDERS. Administrative Agent is Administrative
Agent for each Lender under the Credit Agreement. All Rights granted to
Administrative Agent under or in connection with this Guaranty are for each
Lender’s ratable benefit. Administrative Agent may, without the joinder of any
Lender, exercise any Rights in Administrative Agent’s or Lenders’ favor under or
in connection with this Guaranty. Administrative Agent’s and each Lender’s
Rights and obligations vis-a-vis each other may be subject to one or more
separate agreements between those parties. However, no Guarantor is required to
inquire about any such agreement or is subject to any of its terms unless such
Guarantor specifically joins such agreement. Therefore, neither Guarantor nor
its successors or assigns is entitled to any benefits or provisions of any such
separate agreement or is entitled to rely upon or raise as a defense any party’s
failure or refusal to comply with the provisions of such agreement.

 

16. ADDITIONAL GUARANTORS. Each Guarantor is aware that the MLP has executed and
delivered a Guaranty to the Administrative Agent on the date hereof. Also, from
time to time subsequent to the time hereof, additional Persons may execute and
deliver guaranties to the Administrative Agent. Each Guarantor hereunder
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by any such additional guaranties. Each Guarantor agrees that it
shall not be necessary or required that the Administrative Agent or any Lender
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against any Borrower, the other Guarantors, or any other Person who has
guaranteed the Guaranteed Debt before or as a condition to the obligations of
any Guarantor hereunder.

 

Exhibit E-1

Page 5

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

17. PARTIES. This Guaranty benefits Administrative Agent, Lenders, and their
respective successors and assigns and binds Guarantors and their respective
successors and assigns. Upon appointment of any successor Administrative Agent
under the Credit Agreement, all of the Rights of Administrative Agent under this
Guaranty automatically vest in that new Administrative Agent as successor
Administrative Agent on behalf of Lenders without any further act, deed,
conveyance, or other formality other than that appointment. The Rights of
Administrative Agent and Lenders under this Guaranty may be transferred with any
assignment of the Guaranteed Debt pursuant to and in accordance with the terms
of the Credit Agreement. The Credit Agreement contains provisions governing
assignments of the Guaranteed Debt and of Rights and obligations under this
Guaranty.

 

Remainder of Page Intentionally Blank.

Signature Page(s) to Follow.

 

112



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Guaranty.

 

GUARANTORS: SUNOCO LOGISTICS PARTNERS OPERATIONS GP LLC, a Delaware limited
liability company By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

SUNOCO PARTNERS MARKETING & TERMINALS L.P., a Texas limited partnership By:  
SUNOCO LOGISTICS PARTNERS OPERATIONS GP LLC, a Delaware limited liability
company, its General Partner By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

SUNOCO PIPELINE L.P., a Texas limited partnership

By:

  SUNOCO LOGISTICS PARTNERS OPERATIONS GP LLC, a Delaware limited liability
company, its General Partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit E-1

Page 6

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT E-2

 

FORM OF GUARANTY

(MLP)

 

THIS GUARANTY is executed as of November 22, 2004, by the undersigned
(“Guarantor”), for the benefit of CITIBANK, N.A., a national banking association
(in its capacity as Administrative Agent for the benefit of Lenders).

 

RECITALS

 

A. Sunoco Logistics Partners Operations L.P., a Delaware limited partnership
(“Borrower”), Sunoco Logistics Partners L.P., a Delaware limited partnership
(the “MLP”), Citibank, N.A., as Administrative Agent (including its permitted
successors and assigns in such capacity, “Administrative Agent”), and the
Lenders now or hereafter party to the Credit Agreement (including their
respective permitted successors and assigns, “Lenders”) have entered into a
Credit Agreement, dated as of November 22, 2004 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”);

 

B. Borrower is a Subsidiary of Guarantor, and therefore, Guarantor will derive
direct and substantial benefits from the extensions of credit under the Credit
Agreement; and

 

C. This Guaranty is integral to the transactions contemplated by the Loan
Documents and the execution and delivery hereof, is a condition precedent to
Lenders’ obligations to extend credit under the Loan Documents.

 

ACCORDINGLY, for adequate and sufficient consideration, the receipt and adequacy
of which are hereby acknowledged, the Guarantor guarantees to Administrative
Agent and Lenders the prompt payment when due, whether at stated maturity, by
required payment, upon acceleration, demand or otherwise, of the Guaranteed Debt
(defined below) as follows:

 

1. DEFINITIONS. Terms defined in the Credit Agreement have the same meanings
when used, unless otherwise defined, in this Guaranty. As used in this Guaranty:

 

Borrower means Borrower, Borrower as a debtor-in-possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party appointed for
Borrower or for all or substantially all of Borrower’s assets under any Debtor
Relief Law.

 

Credit Agreement is defined in the recitals to this Guaranty.

 

Guaranteed Debt means, collectively, (a) the Obligations and (b) all present and
future costs, attorneys’ fees, and expenses reasonably incurred by
Administrative Agent or any Lender to enforce Borrower’s, the Guarantor’s, or
any other obligor’s payment of any of the Guaranteed Debt, including, without
limitation (to the extent lawful), all present and future amounts that would
become due but for the operation of §§ 502 or 506 or any other provision of
Title 11 of the United States Code and all present and future accrued and unpaid
interest (including, without limitation, all post-maturity interest and any
post-petition interest in any proceeding under Debtor Relief Laws to which
Borrower or the Guarantor becomes subject).

 

Guarantor is defined in the preamble to this Guaranty.

 

Exhibit E-1

Page 7

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

Lender means, individually, or Lenders means, collectively, on any date of
determination, the Lenders and their permitted successors and assigns.

 

Subordinated Debt means, all present and future obligations of any Company to
the Guarantor, whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several, (b)
due or to become due to the Guarantor, (c) held by or are to be held by the
Guarantor, (d) created directly or acquired by assignment or otherwise, or (e)
evidenced in writing.

 

2. GUARANTY. (a) This is an absolute, irrevocable, and continuing guaranty of
payment, not collection, and the circumstance that at any time or from time to
time the Guaranteed Debt may be paid in full does not affect the obligation of
the Guarantor with respect to the Guaranteed Debt incurred after that. This
Guaranty remains in effect until the Guaranteed Debt is fully paid and
performed, all commitments to extend any credit under the Loan Documents have
terminated and all Letters of Credit have terminated. The Guarantor may not
rescind or revoke its obligations with respect to the Guaranteed Debt.

 

(b) No Setoff or Deductions; Taxes; Payments. Guarantor represents and warrants
that it is organized and resident in the United States of America. Guarantor
shall make all payments hereunder (i) without setoff or counterclaim, and (ii)
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless Guarantor is
compelled by law to make such deduction or withholding. If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Lender) is imposed upon Guarantor with respect to any amount
payable by it hereunder, Guarantor will pay to the Lender, on the date on which
such amount is due and payable hereunder, such additional amount in Dollars as
shall be necessary to enable the Lender to receive the same net amount which the
Lender would have received on such due date had no such obligation been imposed
upon Guarantor. Guarantor will deliver promptly to the Lender certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by Guarantor hereunder. The obligations of Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.

 

(c) All payments made by Guarantor under this Guaranty shall be made to the
Administrative Agent at the Administrative Agent’s Office in Dollars.

 

3. CONSIDERATION. The Guarantor represents and warrants that its liability under
this Guaranty will directly benefit it.

 

4. CUMULATIVE RIGHTS. If the Guarantor becomes liable for any indebtedness owing
by Borrower to Administrative Agent or any Lender, other than under this
Guaranty, that liability may not be in any manner impaired or affected by this
Guaranty. The Rights of Administrative Agent or Lenders under this Guaranty are
cumulative of any and all other Rights that Administrative Agent or Lenders may
ever have against the Guarantor. The exercise by Administrative Agent or Lenders
of any Right under this Guaranty or otherwise does not preclude the concurrent
or subsequent exercise of any other Right.

 

5. PAYMENT UPON DEMAND. (a) If an Event of Default exists, the Guarantor shall,
on demand and without further notice of dishonor and without any notice having
been given to the Guarantor previous to that demand of either the acceptance by
Administrative Agent or Lenders of this

 

Exhibit E-2

Page 2

Form of Guaranty (MLP)



--------------------------------------------------------------------------------

Guaranty or the creation or incurrence of any Guaranteed Debt, pay the amount of
the Guaranteed Debt then due and payable to Administrative Agent and Lenders;
provided that, if an Event of Default exists and Administrative Agent or Lenders
cannot, for any reason, accelerate the Obligations, then the Guaranteed Debt
shall be, as among the Guarantor, Administrative Agent, and Lenders, a fully
matured, due, and payable obligation of the Guarantor to Administrative Agent
and Lenders.

 

(b) The obligations of the Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations and the
obligations of any other guarantor, and it is not necessary for Administrative
Agent or Lenders, in order to enforce this Guaranty against the Guarantor, first
or contemporaneously to institute suit or exhaust remedies against Borrower or
others liable on any Guaranteed Debt.

 

6. SUBORDINATION. The Subordinated Debt is expressly subordinated to the full
and final payment of the Obligations. Upon the occurrence and during the
continuation of a Default or an Event of Default, the Guarantor agrees not to
accept any payment of any Subordinated Debt from any Company. In the event of
(i) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition or other similar proceeding relating to any Company,
its creditors as such or its property, (ii) any proceeding for the liquidation,
dissolution or other winding-up of any Company, voluntary or involuntary,
whether or not involving insolvency or bankruptcy proceedings, (iii) any
assignment by any Company for the benefit of creditors, or (iv) any other
marshalling of the assets of a Company, the Obligations (including any interest
thereon accruing at the legal rate after the commencement of any such
proceedings and any additional interest that would have accrued thereon but for
the commencement of such proceedings) shall first be paid in full before any
payment or distribution, whether in cash, securities or other property, shall be
made to any holder of any Subordinated Debt. If the Guarantor receives any
payment of any Subordinated Debt in violation of the terms of this Section, such
Guarantor shall hold that payment in trust for Administrative Agent and Lenders
and promptly turn it over to Administrative Agent, in the form received (with
any necessary endorsements), to be applied to the Obligations.

 

7. SUBROGATION AND CONTRIBUTION. Until payment in full of the Guaranteed Debt
and the termination of the Obligations of Lenders to extend credit under the
Loan Documents and the termination of all Letters of Credit, (a) the Guarantor
may not assert, enforce, or otherwise exercise any Right of subrogation to any
of the Rights or Liens of Administrative Agent or Lenders or any other
beneficiary against Borrower or any other obligor on the Guaranteed Debt or any
collateral or other security or any Right of recourse, reimbursement,
subrogation, contribution, indemnification, or similar Right against Borrower or
any other obligor on any Guaranteed Debt or any other guarantor of it, and (b)
the Guarantor defers all of the foregoing Rights (whether they arise in equity,
under contract, by statute, under common Law, or otherwise). Upon payment in
full of the Guaranteed Debt and the termination of the obligations of Lenders to
extend credit under the Loan Documents, the Guarantor shall be subrogated to the
rights of the Administrative Agent and Lenders against Borrower and the other
obligors.

 

8. NO RELEASE. The Guarantor agrees that its obligations under this Guaranty may
not be released, diminished, or affected by the occurrence of any one or more of
the following events: (a) any taking or accepting of any additional guaranty or
any other security or assurance for any Guaranteed Debt; (b) any release,
surrender, exchange, subordination, impairment, or loss of any collateral
securing any Guaranteed Debt; (c) any full or partial release of the liability
of any other obligor on the Obligations, except for any final release resulting
from payment in full of such Obligations; (d) the modification of, or waiver of
compliance with, any terms of any other Loan Document; (e) the insolvency,
bankruptcy, or lack of corporate or partnership power of any other obligor at
any time liable for any Guaranteed Debt,

 

Exhibit E-2

Page 3

Form of Guaranty (MLP)



--------------------------------------------------------------------------------

whether now existing or occurring in the future; (f) any renewal, extension, or
rearrangement of any Guaranteed Debt or any adjustment, indulgence, forbearance,
or compromise that may be granted or given by Administrative Agent or any Lender
to any other obligor on the Obligations; (g) any neglect, delay, omission,
failure, or refusal of Administrative Agent or any Lender to take or prosecute
any action in connection with the Guaranteed Debt or to foreclose, take, or
prosecute any action in connection with any Loan Document; (h) any failure of
Administrative Agent or any Lender to notify the Guarantor of any renewal,
extension, or assignment of any Guaranteed Debt, or the release of any security
or of any other action taken or refrained from being taken by Administrative
Agent or any Lender against Borrower or any new agreement between Administrative
Agent, any Lender, and Borrower; it being understood that neither Administrative
Agent nor any Lender is required to give the Guarantor any notice of any kind
under any circumstances whatsoever with respect to or in connection with any
Guaranteed Debt, other than any notice required to be given in this Guaranty;
(i) the unenforceability of any Guaranteed Debt against any other obligor or any
security securing same because it exceeds the amount permitted by Law, the act
of creating it is ultra vires, the officers creating it exceeded their authority
or violated their fiduciary duties in connection with it, or otherwise; (j) any
payment of the Obligations to Administrative Agent or any Lender is held to
constitute a preference under any Debtor Relief Law or for any other reason
Administrative Agent or any Lender is required to refund that payment or make
payment to someone else (and in each such instance this Guaranty will be
reinstated in an amount equal to that payment); or (k) any other circumstance
which might otherwise constitute a defense available to, or a legal or equitable
discharge of, Borrower or the Guarantor.

 

9. WAIVERS. By execution hereof, the Guarantor waives presentment and demand for
payment, protest, notice of intention to accelerate, notice of acceleration, and
notice of protest and nonpayment, and agrees that its liability with respect to
the Guaranteed Debt (or any part thereof) shall not be affected by any renewal
or extension in the time of payment of the Obligations (or any part thereof). To
the maximum extent lawful, the Guarantor waives all Rights by which it might be
entitled to require suit on an accrued Right of action in respect of any
Guaranteed Debt or require suit against Borrower or others.

 

10. LOAN DOCUMENTS. By execution hereof, the Guarantor covenants and agrees that
certain representations, warranties, terms, covenants, and conditions set forth
in the Loan Documents are applicable to the Guarantor by their terms and shall
be imposed upon the Guarantor, and the Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, the Guarantor acknowledges and agrees that
this Guaranty is subject to the offset provisions of the Loan Documents in favor
of Administrative Agent and Lenders. In the event the Credit Agreement or any
other Loan Document shall cease to remain in effect for any reason whatsoever
during any period when any part of the Guaranteed Debt remains unpaid, the
terms, covenants, and agreements of the Credit Agreement or such other Loan
Document incorporated herein by reference shall nevertheless continue in full
force and effect as obligations of the Guarantor under this Guaranty.

 

11. RELIANCE AND DUTY TO REMAIN INFORMED. The Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Loan Documents and such other information as it has deemed appropriate in
order to make its own credit analysis and decision to execute and deliver this
Guaranty. The Guarantor confirms that it has made its own independent
investigation with respect to Borrower’s creditworthiness and is not executing
and delivering this Guaranty in reliance on any representation or warranty by
Administrative Agent or any Lender as to that creditworthiness. The Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition of Borrower and any circumstances affecting Borrower’s ability to
perform under the Loan Documents to which it is a party.

 

Exhibit E-2

Page 4

Form of Guaranty (MLP)



--------------------------------------------------------------------------------

12. LOAN DOCUMENT. This Guaranty is a Loan Document and is subject to the
applicable provisions of Articles 1 and 10 of the Credit Agreement, including,
without limitation, the provisions relating to GOVERNING LAW, AND WAIVER OF
RIGHT TO JURY TRIAL, both of which are incorporated into this Guaranty by
reference the same as if set forth in this Guaranty verbatim.

 

13. NOTICES. All notices required or permitted under this Guaranty, if any,
shall be given in the manner set forth in Section 10.02 of the Credit Agreement.

 

14. AMENDMENTS, ETC. No amendment, waiver, or discharge to or under this
Guaranty is valid unless it is in writing and is signed by the party against
whom it is sought to be enforced and is otherwise in conformity with the
requirements of Section 10.01 of the Credit Agreement. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.

 

15. ADMINISTRATIVE AGENT AND LENDERS. Administrative Agent is Administrative
Agent for each Lender under the Credit Agreement. All Rights granted to
Administrative Agent under or in connection with this Guaranty are for each
Lender’s ratable benefit. Administrative Agent may, without the joinder of any
Lender, exercise any Rights in Administrative Agent’s or Lenders’ favor under or
in connection with this Guaranty. Administrative Agent’s and each Lender’s
Rights and obligations vis-a-vis each other may be subject to one or more
separate agreements between those parties. However, the Guarantor is not
required to inquire about any such agreement nor is it subject to any of its
terms unless the Guarantor specifically joins such agreement. Therefore, neither
Guarantor nor its successors or assigns is entitled to any benefits or
provisions of any such separate agreement or is entitled to rely upon or raise
as a defense any party’s failure or refusal to comply with the provisions of
such agreement.

 

16. ADDITIONAL GUARANTORS. The Guarantor is aware that certain Subsidiaries of
the Borrower have executed and delivered guaranties to the Administrative Agent
on the date hereof. Furthermore, from time to time subsequent to the time
hereof, additional Persons may execute and deliver guaranties to the
Administrative Agent. The Guarantor hereunder expressly agrees that its
obligations arising hereunder shall not be affected or diminished by any such
additional guaranties. The Guarantor agrees that it shall not be necessary or
required that the Administrative Agent or any Lender exercise any right, assert
any claim or demand or enforce any remedy whatsoever against the Borrower or any
other Person who has guaranteed the Guaranteed Debt before or as a condition to
the obligations of the Guarantor hereunder.

 

17. PARTIES. This Guaranty benefits Administrative Agent, Lenders, and their
respective successors and assigns and binds the Guarantor and their respective
successors and assigns. Upon appointment of any successor Administrative Agent
under the Credit Agreement, all of the Rights of Administrative Agent under this
Guaranty automatically vest in that new Administrative Agent as successor
Administrative Agent on behalf of Lenders without any further act, deed,
conveyance, or other formality other than that appointment. The Rights of
Administrative Agent and Lenders under this Guaranty may be transferred with any
assignment of the Guaranteed Debt pursuant to and in accordance with the terms
of the Credit Agreement. The Credit Agreement contains provisions governing
assignments of the Guaranteed Debt and of Rights and obligations under this
Guaranty.

 

Remainder of Page Intentionally Blank.

Signature Page(s) to Follow.

 

Exhibit E-2

Page 5

Form of Guaranty (MLP)



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Guaranty.

 

GUARANTOR: SUNOCO LOGISTICS PARTNERS L.P., a Delaware limited partnership

By:

  Sunoco Partners LLC, a Pennsylvania limited liability company, its General
Partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit E-2

Page 6

Form of Guaranty (MLP)



--------------------------------------------------------------------------------

EXHIBIT F-1

 

FORM OF OPINION OF COUNSEL

 

November 22, 2004

 

To each of the Lenders parties to the Credit

Agreement referred to below, and

Citibank, N.A., as

Administrative Agent for the Lenders

 

Re: $250,000,000 Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as counsel to (i) Sunoco Logistics Partners Operations L.P., a
Delaware limited partnership (the “Borrower”), (ii) Sunoco Logistics Partners GP
LLC, a Delaware limited liability company (the “Borrower’s GP”), (iii) Sunoco
Logistics Partners L.P., a Delaware limited partnership (the “MLP”), Sunoco
Partners Marketing & Terminals L.P., a Texas limited partnership (“Sunoco
Partners M&T”), Sunoco Pipeline L.P., a Texas limited partnership (“Sunoco
Partners Pipeline”, and together with Sunoco Partners M&T, the “Borrower’s
Subsidiaries”), and Sunoco Logistics Partners Operations GP LLC, a Delaware
limited liability company (the “Borrower’s Subsidiaries’ GP,” and together with
the MLP and the Borrower’s Subsidiaries, the “Guarantors”) and (iv) Sunoco
Partners LLC, a Pennsylvania limited liability company (the “MLP’s GP,” and
together with the Borrower, the Borrower’s GP, the MLP, the Borrower’s
Subsidiaries and the Borrower’s Subsidiaries’ GP, the “Transaction Parties”) in
connection with the Credit Agreement dated as of November 22, 2004, by and among
the Borrower, the MLP, the Lenders party thereto, Citibank, N.A., as
Administrative Agent for the Lenders, and the other agents and lenders therein
named (the “Credit Agreement”). Unless defined in this opinion, capitalized
terms are used herein as defined in the Credit Agreement. This opinion is
furnished to you at the request of the Borrower pursuant to Section
4.01(a)(viii) of the Credit Agreement.

 

In so acting, we have examined executed originals or counterparts of the
following documents, each dated the date hereof (the “Loan Documents”):

 

(a) the Credit Agreement;

 

(b) any Notes executed on the date hereof; and

 

(c) the Guaranties.

 

We have also examined, and relied upon the accuracy of factual matters contained
in, originals or copies, certified or otherwise identified to our satisfaction,
of such partnership and limited liability company records and certificates or
comparable documents of public officials and of officers, partners and
representatives of the Transaction Parties, and have made such examinations of
law, as we have deemed necessary in connection with the opinions set forth
below. We have made no independent factual investigation other than as described
above, and as to other factual matters, we have relied exclusively on the facts
stated in the representations and warranties contained in the Loan Documents and
the Exhibits and Schedules to the Loan Documents (other than representations and
warranties constituting conclusions of law on matters on which we opine). We
have not examined any records of any court, administrative tribunal or other
similar entity in connection with our opinion.

 

Exhibit F-1

Page 1

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

When an opinion or confirmation is given to our knowledge or to the best of our
knowledge or with reference to matters of which we are aware or which are known
to us, or with another similar qualification, the relevant knowledge or
awareness is limited to the actual contemporaneous knowledge or awareness of
facts, without investigation, by the lawyer who is the current primary contact
for the Borrower and the individual lawyers in this firm who have participated
in the specific transaction to which this opinion relates.

 

We have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity to original documents of documents submitted to
us as certified, conformed, photostatic, electronic or facsimile copies. We have
also assumed, without verification, (i) the Borrower’s Subsidiaries are duly
formed and validly existing under the laws of the State of Texas, (ii) that the
parties to the Loan Documents and the other agreements, instruments and
documents executed in connection therewith, other than the Borrower, the
Borrower’s GP, the MLP, the Borrower’s Subsidiaries’ GP and the MLP’s GP, have
the power (including, without limitation, corporate and partnership power where
applicable) and authority to enter into and perform the Loan Documents and such
other agreements, instruments and documents, (iii) the due authorization,
execution and delivery by such parties other than the Borrower, the Borrower’s
GP, the MLP, the Borrower’s Subsidiaries’ GP and the MLP’s GP, of each Loan
Document and such other agreements, instruments and documents, and (iv) that the
Loan Documents and such other agreements, instruments and documents constitute
legal, valid and binding obligations of each such party other than the
Transaction Parties, enforceable against each such other party in accordance
with their respective terms.

 

Based upon the foregoing and subject to the assumptions, exceptions, limitations
and qualifications set forth herein, we are of the opinion that:

 

1. The Borrower is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware; the Borrower’s GP is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware; the MLP’s GP is a limited liability
company duly formed and validly subsisting under the laws of the Commonwealth of
Pennsylvania; the MLP is a limited partnership duly formed, validly existing and
in good standing under the laws of the State of Delaware; and the Borrower’s
Subsidiaries’ GP is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware.

 

2. Each of the Borrower, the Borrower’s GP, the MLP’s GP, the MLP and the
Borrower’s Subsidiaries’ GP has the partnership or limited liability company
power to own and lease its property and to conduct the business in which it is
currently engaged as described in the 2003 Annual Report of the MLP.

 

3. Each of the Borrower, the MLP and the Borrower’s Subsidiaries’ GP has the
partnership or limited liability company power to enter into and perform its
obligations under the Loan Documents to which it is a party and to incur the
obligations provided therein, and has taken all partnership or limited liability
company action necessary to authorize the execution, delivery and performance of
such Loan Documents.

 

4. The execution and delivery by each of the Borrower, the Borrower’s GP, the
MLP’s GP, the MLP and the Borrower’s Subsidiaries’ GP of the Loan Documents to
which it is a party, on its own behalf or in the case of the Borrower’s GP and
the MLP’s GP as a partner, do not and the performance of the obligations
thereunder will not violate such party’s Organization Documents. The execution
and

 

Exhibit F-1

Page 2

Form of Opinion of Counsel



--------------------------------------------------------------------------------

delivery by each of the Transaction Parties will not violate any present
statute, rule or regulation promulgated by the United States or the State of New
York which in our experience is normally applicable both to entities that are
not engaged in regulated business activities and to transactions of the type
contemplated by the Loan Documents or the Limited Partnership Law of the State
of Delaware in the case of the Borrower or the MLP or the Limited Liability
Company Act of the State of Delaware in the case of the Borrower’s GP or the
Borrower’s Subsidiaries’ GP or the Limited Liability Company Act of the
Commonwealth of Pennsylvania in the case of the MLP’s GP (the “Applicable Law”).

 

5. Each Loan Document to which the Borrower, the MLP or the Borrower’s
Subsidiaries’ GP is a party has been duly executed and delivered on behalf of
the Borrower, the MLP or the Borrower’s Subsidiaries’ GP. Each Loan Document to
which the Borrower or the Guarantors are a party constitutes the legal, valid
and binding obligation of the Borrower or the Guarantors, as the case may be,
enforceable in accordance with its respective terms.

 

6. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required under Applicable
Law for the due execution, delivery and performance by any Transaction Party of
the Credit Documents to which it is a party or the consummation of the
transactions contemplated by the Credit Documents, except, in the case of such
performance, for such authorizations, approvals, actions, notices and filings
which have been made or obtained.

 

7. No Transaction Party is required to register as an “investment company” under
the Investment Company Act of 1940, as amended.

 

8. No Transaction Party is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” or a “public utility” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 

The foregoing opinions are subject to the following exceptions, limitations and
qualifications:

 

a. Our opinion is subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer,
marshalling or similar laws affecting creditors’ rights and remedies generally;
general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
such enforceability is considered in a proceeding in equity or at law); and
limitations on enforceability of rights to indemnification or contribution by
federal or state securities laws or regulations or by public policy.

 

b. We express no opinion as to the application or requirements of federal or
state securities (except with respect to the opinion in paragraph 7), patent,
trademark, copyright, antitrust and unfair competition, pension or employee
benefit, labor, environmental, health and safety or tax laws or state or federal
laws and regulations regarding the regulation of utilities in respect of the
transactions contemplated by or referred to in the Loan Documents.

 

c. We express no opinion with respect to the legality, validity, binding nature
or enforceability of any of the following provisions found in the Credit
Documents: (i) provisions relating to waivers, precluding a party from asserting
certain claims or defenses or from obtaining or exercising certain rights,
releases and remedies, or excusing a party from damages, liability or
obligations to the extent such provisions may violate public policy or otherwise
violate applicable law; (ii) provisions relating to subrogation rights, delay or
omission of enforcement of rights or remedies, severability or set

 

Exhibit F-1

Page 3

Form of Opinion of Counsel



--------------------------------------------------------------------------------

offs that violate applicable law; (iii) provisions obligating a party to submit
to the jurisdiction or venue of any court; (iv) provisions purporting to
establish evidentiary standards for suits or proceedings to enforce the Credit
Documents; (v) provisions that decisions by a party are conclusive; (vi)
provisions purporting to effect the automatic service of process on any person;
and (vii) provisions purporting to indemnify or exculpate the Administrative
Agent or the Lenders from the consequences of their own negligence, willful
misconduct or strict liability.

 

d. With respect to our opinion set forth in paragraph 1 above as to the valid
existence and good standing of the Borrower, the Borrower’s GP, the MLP, the
MLP’s GP and the Borrowers’ Subsidiaries’ GP, we have relied solely on
certificates dated November     , 2004, of the Secretary of State of the State
of Delaware, and the certificate dated November     , 2004, of the Commonwealth
of Pennsylvania and, with respect to the period from that date to the date of
this opinion letter, a certificate of an officer of the Borrower.

 

We express no opinion as to the law of any jurisdiction other than the federal
law of the United States and the law of the State of New York and the Limited
Partnership Law of the State of Delaware in the case of the Borrower and the
MLP, the Limited Liability Company Act of the State of Delaware in the case of
the Borrower’s GP and the Borrower’s Subsidiaries’ GP and the Limited Liability
Company Act of the Commonwealth of Pennsylvania in the case of the MLP’s GP.

 

A copy of this opinion may be delivered by you to each Eligible Assignee and
such persons may rely on this opinion to the same extent as – but to no greater
extent than – the addressee. This opinion may be relied upon by you and such
persons to whom you may deliver copies as provided in the preceding sentence
only in connection with the consummation of the transactions described herein
and may not be used or relied upon by you or any other person for any other
purpose, without in each instance our prior written consent.

 

This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.

 

Very truly yours,

 

 

Exhibit F-1

Page 4

Form of Opinion of Counsel



--------------------------------------------------------------------------------

EXHIBIT F-2

 

FORM OF OPINION OF INTERNAL COUNSEL

 

November 22, 2004

 

To each of the Lenders parties to the Credit

Agreement referred to below, and

Citibank, N.A., as

Administrative Agent for the Lenders

 

Ladies and Gentlemen:

 

I have acted as counsel to (i) Sunoco Logistics Partners Operations L.P., a
Delaware limited partnership (the “Borrower”), (ii) Sunoco Logistics Partners GP
LLC, a Delaware limited liability company (the “Borrower’s GP”), (iii) Sunoco
Logistics Partners L.P., a Delaware limited partnership (the “MLP”), Sunoco
Partners Marketing & Terminals L.P., a Texas limited partnership (“Sunoco
Partners M&T”), Sunoco Pipeline L.P., a Texas limited partnership (“Sunoco
Partners Pipeline”, and together with Sunoco Partners M&T, the “Borrower’s
Subsidiaries”), and Sunoco Logistics Partners Operations GP LLC, a Delaware
limited liability company (the “Borrower’s Subsidiaries’ GP”, and together with
the MLP the Borrower’s Subsidiaries, the “Guarantors”) and (iv) Sunoco Partners
LLC, a Pennsylvania limited liability company (the “MLP’s GP”) in connection
with the Credit Agreement dated as of November 22, 2004, by and among the
Borrower, the MLP, the Lenders party thereto, Citibank, N.A., as Administrative
Agent for the Lenders, and the other agents and lenders therein named (the
“Credit Agreement”).

 

In connection with the opinions expressed herein, I, or attorneys reporting to
me, have examined copies of the following documents:

 

  (a) the Credit Agreement, including all exhibits, schedules, and attachments
thereto, and any Notes issued pursuant thereto (the “Notes”);

 

  (b) the Guaranties dated as of even date with the Credit Agreement executed by
each of the Guarantors (the “Guaranties”);

 

  (c) the Organization Documents of the Borrower, the MLP, the Borrower’s GP,
the Borrower’s Subsidiaries, the Borrower’s Subsidiaries’ GP, and the MLP’s GP
(collectively, the “Transaction Parties”)and all amendments thereto; and

 

  (d) the Material Agreements.

 

Those documents identified in items (a) and (b) above are collectively referred
to herein as the “Credit Documents.”

 

In connection with this opinion, I or other attorneys acting under my
supervision have (i) investigated such questions of law, (ii) examined such
partnership and company documents and records of the Transaction Parties and
certificates of public officials, and (iii) received such information from
partners, officers and representatives of the Transaction Parties and made such
investigations as I or other attorneys under my supervision have deemed
necessary or appropriate for the purposes of this opinion. I have not, nor have
other attorneys under my supervision, conducted independent investigations

 

Exhibit F-2

Page 1

Form of Opinion of Internal Counsel



--------------------------------------------------------------------------------

or inquiries to determine the existence of matters, actions, proceedings, items,
documents, facts, judgments, decrees, franchises, certificates, permits, or the
like and have made no independent search of the records of any court,
arbitrator, or governmental authority affecting any Person, and no inference as
to my knowledge thereof shall be drawn from the fact of my representation of any
party or otherwise.

 

In rendering the opinions herein, I have assumed without independent
verification (i) the genuineness of all signatures, (ii) the capacity of all
natural persons, and (iii) the authenticity of all documents submitted to me as
originals and the conformity with the authentic originals of all documents
submitted to me as copies.

 

Based upon and subject to the foregoing and the other qualifications,
limitations, and assumptions set forth below and upon such other matters as I
have deemed appropriate, I am of the opinion that:

 

  1. The execution, delivery, and performance by the Transaction Parties of the
Credit Documents to which each is a party and the consummation of the
transactions contemplated by the Credit Documents will not breach or result in a
default under any Material Agreement or result in or require the creation or
imposition of any Lien prohibited by the Credit Documents.

 

  2. To my knowledge there are no pending or overtly threatened actions or
proceedings against the Transaction Parties before any court, governmental
agency, or arbitrator that purport to affect the legality, validity, binding
effect, or enforceability of the Credit Documents, or which seeks in excess of
one million dollars, except to the extent the Transaction Parties are
indemnified by Sunoco, Inc.

 

The opinions expressed in this letter are subject to the following additional
qualifications and limitations:

 

  1. Qualification of any statement or opinion herein by the use of the words
“to my knowledge” means that during the course of the representation in
connection with the transactions contemplated by the Credit Agreement, no
information has come to my attention that would give me current knowledge of the
existence of facts or matters so qualified. I have not undertaken any
investigation to determine the existence of facts, and no inference as to my
knowledge thereof shall be drawn from the fact of the representation by me of
any party or otherwise.

 

  2. This opinion letter is limited to the matters stated herein, and no
opinions may be implied or inferred beyond the matters expressly stated herein

 

  3. The opinion expressed herein is as of the date hereof, and I assume no
obligation to update or supplement such opinion to reflect any facts or
circumstances that may hereafter come to my attention or any changes in law that
may hereafter occur.

 

Exhibit F-2

Page 2

Form of Opinion of Internal Counsel



--------------------------------------------------------------------------------

  4. This opinion is being furnished only to the addressees named above, and has
been rendered solely for your benefit in connection with the Credit Agreement
and the transactions contemplated thereby and may not be used, circulated,
quoted, relied upon or otherwise referred to for any other purpose without our
prior written consent; provided, however, that any Person that becomes a Lender
or successor Administrative Agent pursuant to the terms of the Credit Agreement
may rely on this opinion as if it were addressed to such Person and delivered on
the date hereof.

 

Very truly yours,

 

Exhibit F-2

Page 3

Form of Opinion of Internal Counsel



--------------------------------------------------------------------------------

EXHIBIT F-3

 

FORM OF OPINION OF

SPECIAL TEXAS COUNSEL

 

November 22, 2004

 

To each of the Lenders parties to the Credit

Agreement referred to below, and

Citibank, N.A., as

Administrative Agent for the Lenders

 

Ladies and Gentlemen:

 

We have acted as special counsel to Sunoco Partners Marketing & Terminals L.P.,
a Texas limited partnership (“Sunoco Partners M&T”), and Sunoco Pipeline L.P., a
Texas limited partnership (“Sunoco Partners Pipeline,” and together with Sunoco
Partners M&T, the “Texas Subsidiaries”), in connection with the Subsidiary
Guaranty dated as of November 22, 2004, by the Texas Subsidiaries for the
benefit of Citibank, N.A., as Administrative Agent for the Lenders (the
“Subsidiary Guaranty”).

 

This opinion is furnished to you at the request of the Borrower pursuant to
Section 4.01(a)(viii) of the Credit Agreement dated as of November 22, 2004, by
and among Sunoco Logistics Partners Operations L.P., a Delaware limited
partnership (the “Borrower”), Sunoco Logistics Partners L.P., a Delaware limited
partnership, the Lenders party thereto, Citibank, N.A., as Administrative Agent
for the Lenders, and the other agents and lenders therein named (the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

In rendering the opinions expressed below, we have examined originals or copies,
certified or otherwise identified to our satisfaction, of the following:

 

  (a) the Credit Agreement;

 

  (b) the Subsidiary Guaranty;

 

  (c) the Organization Documents of the Texas Subsidiaries;

 

  (d) Certificates of the Secretary of State of Texas dated November     , 2004,
attesting to the continued existence and good standing of the Texas Subsidiaries
in Texas; and

 

  (e) copies of such corporate documents and records of the Texas Subsidiaries,
certificates of officers and representatives of the Texas Subsidiaries and such
other agreements, documents, instruments and certificates of public officials
and other Persons as we have deemed necessary or appropriate for the purposes of
rendering the opinions expressed below.

 

The Credit Agreement and the Subsidiary Guaranty are referred to collectively
herein as the “Loan Documents.”

 

Exhibit F-3

Page 1

Form of Opinion of Special Texas Counsel



--------------------------------------------------------------------------------

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry: (a) the due
authorization, execution and delivery of the Loan Documents by all parties to
such documents (other than the Texas Subsidiaries) and that the Loan Documents
are valid, binding and enforceable against the parties thereto (other than the
Texas Subsidiaries); (b) the legal capacity of natural persons; (c) the
genuineness of all signatures on all documents that we examined; (d) the
authenticity of all documents submitted to us as originals; (e) the conformity
to authentic originals of all documents submitted to us as certified, conformed
or photostatic copies; and (f) that each certificate from a public official
reviewed by us is accurate, complete and authentic.

 

As to matters of fact material to the opinions expressed below, we have relied
without investigation or verification upon the representations and warranties of
the Borrower and the Guarantors made in the Loan Documents and on such corporate
records and certificates from officers and representatives of the Texas
Subsidiaries and from public officials as we have deemed necessary and
appropriate for these opinions.

 

Based on the foregoing, and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

  1. Each of the Texas Subsidiaries is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Texas.

 

  2. Each Texas Subsidiary has the requisite partnership power and authority to
own and lease its property and to conduct the business in which it is currently
engaged. The execution, delivery and performance by each Texas Subsidiary of the
Subsidiary Guaranty and the consummation of the transactions contemplated by the
Subsidiary Guaranty: (a) are within its partnership powers; and (b) will not
violate (i) its Organization Documents or (ii) any Applicable Laws.

 

  3. The Subsidiary Guaranty has been duly authorized, executed and delivered to
the Administrative Agent by each of the Texas Subsidiaries.

 

  4. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance of the Subsidiary Guaranty by either Texas
Subsidiary or the consummation by either Texas Subsidiary of the transactions
contemplated by the Subsidiary Guaranty, except for such authorizations,
approvals, actions, notices and filings that have been made or obtained.

 

The opinions expressed above are subject in all respects to the following
qualifications and exceptions:

 

  (A) With respect to our opinion set forth in paragraph 1 above as to the valid
existence and good standing of the Texas Subsidiaries, we have relied solely on
certificates dated November 17, 2004 and November 18, 2004 of the Secretary of
State of the State of Texas and the Texas Comptroller of Public Accounts,
respectively, and, with respect to the period from that date to the date hereof,
a certificate of an officer of the general partner of each Texas Subsidiary.

 

Exhibit F-3

Page 2

Form of Opinion of Special Texas Counsel



--------------------------------------------------------------------------------

  (B) We express no opinion as to the laws of any jurisdiction other than
Applicable Laws.

 

“Applicable Laws” means those laws, rules and regulations of the State of Texas
and the United States of America and the rules and regulations adopted
thereunder, which, in our experience, are normally applicable to transactions of
the type contemplated by the Subsidiary Guaranty. However, the term “Applicable
Laws” does not include, and we express no opinion with regard to any: (1) state
or federal laws, rules or regulations relating to (a) pollution or protection of
the environment, (b) zoning, land use, building or construction, (c)
occupational, safety and health or other similar matters or (d) labor, employee
rights and benefits, including the Employment Retirement Income Security Act of
1974, as amended; (2) state or federal laws and regulations regarding the
regulation of utilities, the Public Utility Holding Company Act of 1935, as
amended, and the Public Utility Regulatory Policy Act of 1978, as amended; (3)
antitrust and trade regulation laws; (4) tax laws, rules or regulations; (5)
copyright, patent and trademark laws, rules or regulations; (6) state or federal
securities laws and the Investment Company Act of 1940, as amended; (7) laws,
rules or regulations relating to or promulgated by the Federal Energy Regulatory
Commission; and (8) any laws, rules or regulations of any county, municipality
or similar political subdivision, or any agency or instrumentality thereof.

 

  (C) We express no opinion as to the validity, binding nature or enforceability
of any Loan Document or any other document referred to herein.

 

  (D) This opinion letter is limited to the matters stated herein, and no
opinions may be implied or inferred beyond the matters expressly stated herein.

 

  (E) The opinions expressed herein are as of the date hereof, and we assume no
(and hereby disclaim any) obligation to update or supplement such opinions to
reflect any facts or circumstances that may hereafter come to our attention or
any changes in law that may hereafter occur.

 

  (F) This opinion is being furnished only to the addressees named above, and
has been rendered solely for your benefit in connection with the Subsidiary
Guaranty and the transactions contemplated thereby and may not be used,
circulated, quoted, relied upon or otherwise referred to for any other purpose
or filed with any governmental agency without our prior written consent;
provided, however, that any Person that becomes a Lender or successor
Administrative Agent pursuant to the terms of the Credit Agreement may rely on
this opinion as if it were addressed to such Person and delivered on the date
hereof.

 

Very truly yours,

 

Exhibit F-3

Page 1

Form of Opinion of Special Texas Counsel